Exhibit 10.2

 

*** Where this marking appears throughout this Exhibit 10.2, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.

 

GAS GATHERING AND PROCESSING CONTRACT

 

BETWEEN

 

DEVON GAS SERVICES, L.P.

 

AS “SHIPPER”

 

AND

 

ENLINK MIDSTREAM SERVICES, LLC

 

AS “PROCESSOR”

 

March 7, 2014

Effective as of March 1, 2014

 

Bridgeport Plant

 

Wise County, Texas

 

--------------------------------------------------------------------------------


 

GAS GATHERING AND PROCESSING CONTRACT

 

This Gas Gathering and Processing Contract is made and entered into this 7th Day
of March, 2014 but effective as of the 1st Day of March, 2014 (the “Effective
Date”), by and between Devon Gas Services, L.P., a Texas limited partnership
(“Shipper”), and EnLink Midstream Services, LLC, a Texas limited liability
company (“Processor”).

 

WITNESSETH

 

WHEREAS, Shipper has available a supply of Committed Gas and desires for
Processor to perform the services described herein with respect to said
Committed Gas; and

 

WHEREAS, Processor or Processor’s Agents operate a pipeline system which is
capable of receiving deliveries of Committed Gas and redelivering Residue Gas
and NGLs associated therewith to downstream markets; and

 

WHEREAS,  Processor owns and operates the Plant for the purpose of extracting
ethane, propane, butanes, natural gasoline and other liquid hydrocarbon
products, and for other purposes deemed necessary by Processor in its Gathering
and Processing activities; and

 

WHEREAS, Shipper desires to deliver to Processor for Gathering and Processing,
as applicable, and Processor desires to receive from Shipper such Committed Gas
for those purposes, all subject to and in accordance with the terms and
conditions contained in this Contract.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Contract, Shipper and Processor
(individually, a “Party” and collectively, the “Parties”) agree with each other
as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1                               Each of the following terms enclosed by
quotation marks in this ARTICLE 1.1 shall be a defined term, and each term
enclosed by parentheses and quotation marks in the preamble or body of this
Contract, or otherwise defined in this Contract, shall also be a defined term,
and wherever used in this Contract, each such defined term shall have the
meaning provided for it in this Contract:

 

1.1.1                     “Appendix” shall mean that certain “Appendix — General
Terms and Conditions to Gas Gathering and Processing Contract”, which is
attached hereto.

 

1.1.2                     “Btu” shall mean British Thermal Unit.

 

1.1.3                     “Committed Gas” shall mean all Natural gas produced
from the Dedicated Area and attributable to Contractually Dedicated Area
Interests, except for all Natural gas (including all constituents and components
thereof, and all products derived therefrom) expressly excluded or reserved by
Shipper hereunder, including but

 

1

--------------------------------------------------------------------------------


 

not limited to, ITEM 1.1 of this Contract. The term “Committed Gas” shall also
include quantities of Natural gas Shipper elects to make subject to this
Agreement pursuant to ARTICLE 2.6.

 

1.1.4                     “Condensate” shall mean the liquid hydrocarbons,
condensates, and/or distillates that are recovered from gas in typical oil and
gas separators or pipeline drips, compressor discharge, or suction scrubbers,
usually from changes in ambient or ground temperature and/or pressure, but not
from Processing.

 

1.1.5                     “Contract” shall mean this Gas Gathering and
Processing Contract, including the Appendix and Exhibits attached hereto and any
future amendments and/or exhibits.

 

1.1.6                     “Contractually Dedicated Area Interests” shall mean
the following interests and rights (insofar only as those interests and rights
cover or pertain to any lands located in the Dedicated Area) that are now or
hereafter subject to a legally binding agreement or arrangement by virtue of
which Shipper has or will have the right to market, buy, sell, Process or Gather
Natural gas and provide other services attendant thereto that is produced from
those lands and/or lands spaced, pooled, or communitized therewith and is
attributable to those interests and rights: (i) any fee or term mineral or
royalty interest; (ii) any interest or right in or derived or carved from any
oil and gas lease; (iii) any interest or right derived from any pooling or
unitization order; and (iv) any interest or right in or derived from any
agreement (including any farmout, operating, communitization, marketing,
purchase and sales, pooling, or unit agreement) pertaining to any right or
interest identified or referenced in clause or item (i), (ii) or (iii) of this
definition of Contractually Dedicated Area Interests; and (v) any option or
contractual right to acquire or earn any interest or right identified or
referenced in clause or item (i), (ii), (iii) or (iv) of this definition of
Contractually Dedicated Area Interests.

 

1.1.7                     “Cubic Foot of gas” shall mean the volume of gas
necessary to fully fill one (1) cubic foot of unfilled space at a pressure base
of 14.65 pounds per square inch absolute at a temperature of sixty degrees
Fahrenheit (60°F).

 

1.1.8                     “Day” or “day” shall mean a period of 24 consecutive
hours beginning and ending at 9:00 a.m., Central Clock Time.

 

1.1.9                     “Dedicated Area” shall mean Jack, Wise, Denton, Parker
and Tarrant Counties, all located within the State of Texas and as depicted in
Exhibit “A.”  However, with respect to Tarrant County, the “Dedicated Area”
shall only apply to those Contractually Dedicated Area Interests that are
located entirely west of Interstate 35W in such county.

 

1.1.10              “Delivery Point(s)” shall be the locations as identified in
ARTICLE 5.1, where Shipper delivers the Committed Gas to Processor.

 

2

--------------------------------------------------------------------------------


 

1.1.11              “Firm Basis” shall mean the highest level of Gathering and
Processing services then offered by Processor on Processor’s Pipeline System or
at the Plant where Processor may interrupt its performance without liability
only to the extent such performance is prevented by reasons of Force Majeure or
any other agreed upon event. The term “Firm Basis” shall also incorporate the
concept of “no notice service” which means the delivery and redelivery of
Natural gas on an instantaneous or as-soon-as-reasonable basis without the need
to provide any minimum amount of advance notice or to specify the quantity of
gas to be delivered and redelivered.

 

1.1.12              “Gathered Volume” shall mean, for any period, the sum of
Shipper’s volume of Committed Gas (in MMBtu) delivered at each Delivery Point
during that period less (i) Committed Gas used during that period by Processor
for compression and treating fuel as described in ARTICLE 3.2.6 but excluding
any purchased fuel gas or dry fuel gas taken from the Plant residue stream,
(ii) Shipper’s pro-rata share of Committed Gas used for fuel on Processor’s
Pipeline System, including fuel use for treating purposes hereunder, (iii) loss
and unaccounted for gas on Processor’s Pipeline System and at the Plant
(including gains or losses) during that period, and (iv) gas used by Shipper for
gas lift operations on Wells during that period.

 

1.1.13              “Gathering” shall mean the receipt of gas at the Delivery
Points by Processor or Processor’s Agent and the compression, treating,
dehydration and redelivery of said gas by Processor or Processor’s Agent at the
Redelivery Points. Wherever the term “Gather” or “Gathered” is used with initial
capitalization in this Contract, such term shall have the same meaning as
Gathering.

 

1.1.14              “GPM” shall mean gallons per Mcf.

 

1.1.15              “Gross Heating Value” shall mean the number of Btus produced
by the combustion at constant pressure of an amount of gas which would fully
fill one (1) Cubic Foot of gas at saturated conditions.

 

1.1.16              “Law” shall mean any and all constitutional provisions,
rules, codes, regulations, statutes, ordinances, enactments, judicial and
administrative orders, decrees, standards, decisions and rulings that are
adopted, enacted, promulgated or issued by any federal, state, municipal, parish
or tribal governmental authority, including the common law.

 

1.1.17              “Lean Gas” shall mean Committed Gas not Processed by
Processor whether at the Plant or a gas Processing plant owned by Processor’s
Agent or Third Party. The volumes of Lean Gas attributable to the Committed Gas
shall be reduced by any volumetric fuel usage or line loss, and increased by any
line gain incurred in delivering the Committed Gas from the Redelivery
Point(s) to the Settlement

 

3

--------------------------------------------------------------------------------


 

Point(s). For purposes of allocating Lean Gas to the Wells hereunder, such gas
shall be measured at dry conditions.

 

1.1.18              “Losses” shall mean any actual loss, cost, claim, penalty,
liability, damage, demand, suit, sanction, cause of action of every kind of
character (including damage to property, personal injury, or death), judgment,
lien, encumbrance, fine, or expense, including reasonable attorneys’ fees,
investigation expenses, and court costs.

 

1.1.19              “Maximum Delivery Pressure” shall have the meaning set forth
in ARTICLE 5.1.

 

1.1.20              “Natural gas” or “gas” shall mean natural gas produced from
gas wells and gas produced in association with oil, including all hydrocarbon
and non-hydrocarbon components, casinghead gas produced from oil wells, gas well
gas and stock tank vapors.

 

1.1.21              “Mcf” shall mean one thousand (1,000) Cubic Feet of gas.

 

1.1.22              “MMBtu” shall mean one million (1,000,000) Btus.

 

1.1.23              “Month” or “month” shall mean the period of time beginning
at 9:00 a.m. Central Clock Time on the first day of the calendar month and
ending at 9:00 a.m. on the first day of the next succeeding calendar month.

 

1.1.24              “NGLs” shall mean the liquid hydrocarbons extracted from gas
through Processing, including such constituents or components as ethane,
propane, iso-butane, normal butane, natural gasolines, incidental methane, and
other miscellaneous liquids that are associated with those liquid hydrocarbons.

 

1.1.25              “Plant” shall mean Processor’s Bridgeport gas Processing
plant located in Wise County, Texas.

 

1.1.26              “Processed Volume” means the Gathered Volume less any
volumes of gas not Processed at the Plant.

 

1.1.27              “Processing” shall mean the (i) extraction or separation of
NGLs from gas through or by means of equipment, which is not located at or in
close proximity to a Well site, specifically intended to extract or separate
NGLs from the gas through cryogenic, refrigeration, refrigerated lean oil
absorption, ambient oil absorption, Joule Thomson, or similar method or process
and (ii) extraction of NGLs by Condensate stabilization and the fractionation of
NGLs and raw mix into components as described in ARTICLE 1.1.24. 
Notwithstanding the previous sentence, Processor shall not be responsible for
Condensate stabilization or fractionation of NGLs beyond the capacity of the
stabilization and fractionation facilities at the Plant on the Effective Date. 
The term “Processing” shall also

 

4

--------------------------------------------------------------------------------


 

include the transfer, handling, storage, and/or movement of NGLs and Condensate
attributable to the Committed Gas to the Redelivery Points. Wherever the term
“Process” or “Processed” is used with initial capitalization in this Contract,
such term shall have the same meaning as Processing.

 

1.1.28              “Processor’s Agent” shall mean any person or entity with
which Processor has contracted to provide, on occasion, certain post-production
services, including transmission, Gathering, Processing, treating, compression,
measurement, accounting, or testing services, on behalf of Processor with
respect to the Committed Gas.

 

1.1.29              “Processor’s Metering Facilities” shall mean Processor’s or
Processor’s Agent’s meter and related facilities located at the Delivery Points
and/or the Redelivery Points.

 

1.1.30              “Processor’s Pipeline System” shall mean Processor’s and/or
Processor’s Agent’s pipeline system which is utilized to Gather the Committed
Gas hereunder.

 

1.1.31              “Psig” or “psig” shall mean pounds per square inch gauge.

 

1.1.32              “Redelivery Point(s)” shall have the meaning as set forth in
ARTICLE 5.2 (for Residue Gas and Lean Gas) and ARTICLE 5.3 (for Condensate and
NGLs).

 

1.1.33              “Residue Gas” shall mean gas (other than Lean Gas) that has
left Processor’s Pipeline System after (i) Processing, (ii) NGL extraction,
(iii) the removal of non-hydrocarbon substances, (iv) any loss and unaccounted
associated with Processing or Gathering (v) fuel used for Processing or
Gathering. The volumes of Residue Gas attributable to the Committed Gas shall be
reduced by any volumetric fuel usage or line loss, and increased by any line
gain incurred in delivering the Committed Gas from the tailgate of the Plant or
Redelivery Point(s) to the Settlement Point(s). For purposes of allocating
Residue Gas to the Wells hereunder, such gas shall be measured at dry
conditions.

 

1.1.34              “Settlement Point(s)” shall mean the location or point at
which title, custody, and possession of the Residue Gas or Lean Gas attributable
to Shipper is first transferred from Shipper or Shipper’s designee to a Third
Party or its designee.

 

1.1.35              “Third Party” shall mean any person or entity other than
Processor, Processor’s Agent, or Shipper.

 

1.1.36              “Wells” shall mean any well classified by any governmental
authority or under any applicable Law as a gas well or oil well in which gas
produced therefrom and attributable to a Contractually Dedicated Area Interest
subject to this Contract has been dedicated to Shipper, whether such well now
exists or is hereafter drilled.

 

5

--------------------------------------------------------------------------------


 

1.2                               The headings and titles in this Contract are
for guidance and convenience of reference only and do not limit or otherwise
affect or interpret the provisions of this Contract.  Each reference made in
this Contract to an article or item (as used in the Appendix) is to the
applicable article or item in this Contract unless the context clearly indicates
otherwise.

 

1.3                               The words “this Contract”, “herein”, “hereby”,
“hereunder”, “hereof”, and words of similar import refer to this Contract as a
whole and not to any particular part of this Contract, unless the context
clearly indicates otherwise.

 

1.4                               Each reference made in this Contract to an
exhibit is to the applicable exhibit attached hereto, unless the context clearly
indicates otherwise.  The Appendix and each exhibit attached hereto are made a
part hereof.

 

1.5                               As used in this Contract, (i) any pronoun in
masculine, feminine or neuter gender shall be construed to include all other
genders, (ii) the term “including” shall be construed to be expansive rather
than limiting in nature and to mean “including without limitation”, except where
the context clearly otherwise requires, (iii) each term that is defined in this
Contract in the singular shall include the plural of such term, and each term
that is defined in this Contract in the plural shall include the singular of
such term, and (iv) the words, phrases, and terms used herein shall have their
ordinary meaning unless it is clearly indicated otherwise in this Contract or
unless such word, phrase or term is defined in this Contract.

 

1.6                               Both Parties participated in the drafting of
this Contract.  If any ambiguity is contained herein, no weight shall be given
in favor of or against a Party in resolving that ambiguity on account of that
Party’s drafting of this Contract.

 

1.7                               Any reference to any time or period of time is
to the applicable time or period of time in the Dedicated Area.

 

ARTICLE 2

DEDICATION AND PROPERTIES COVERED

 

2.1                               Subject to the terms and conditions of this
Contract and except as otherwise provided in this Contract, Shipper hereby
commits and dedicates exclusively to Processor all of the Committed Gas
attributable to the Contractually Dedicated Area Interests for the term of this
Contract for the purposes provided in this Contract.  The commitment and
dedication set forth in this Section 2.1 shall be deemed a covenant running with
the Dedicated Area and shall be binding on the successors and assigns of
Shipper.  Shipper shall not Process and Shipper shall not permit Third Parties
to Process hydrocarbons in the field or elsewhere from the Committed Gas to be
delivered hereunder other than by usual field separation methods.

 

2.2                               Shipper represents and warrants to Processor
that when Shipper delivers the Committed Gas to Processor during the term
hereof, Shipper will have the right to Gather, Process, and/or market the
Committed Gas produced from the Contractually Dedicated Area Interests, free
from liens and adverse claims of every kind and, subject to the reservation

 

6

--------------------------------------------------------------------------------


 

of rights described in ITEM 1.1(c), will not waive or consent to any release,
termination, or early expiration of any said Contractually Dedicated Area
Interests during the term hereof without the express prior written consent of
Processor, which shall not be unreasonably withheld. Shipper further represents
and warrants that when the Committed Gas is delivered to Processor at the
Delivery Points that such Committed Gas will be owned or controlled by Shipper
and will not be subject to any prior unreleased dedication as of the Effective
Date. If after the Effective Date Shipper obtains the right to Gather or Process
gas within the Dedicated Area, then that gas shall become Committed Gas
hereunder when Shipper obtains that right except as otherwise provided herein;
provided, however, if said gas is subject to prior unreleased written dedication
or commitment for the type of services provided for herein, then such interests
shall be excluded from dedication hereunder unless and until all such
contractual commitments and dedications have expired or are terminated, or have
been assigned to Shipper or released.  Shipper shall indemnify, protect, defend,
and hold Processor harmless from all Losses incurred or suffered by Processor
arising from and out of claims of any Third Party with respect to the
representations and warranties in this ARTICLE 2.2.

 

2.3                               Subject to the terms of this Contract, at the
Delivery Points, Shipper will deliver to Processor, and Processor will receive
from Shipper, all of the Committed Gas produced from the Wells insofar as that
Committed Gas is attributable to the Contractually Dedicated Area Interest in
the Wells.

 

2.4                               Contemporaneously with the execution of this
Contract, the Parties shall execute, acknowledge, deliver, and record a “short
form” memorandum of this Contract in the form of Exhibit “C” which shall be
placed of record in the counties in which the Dedicated Area is located. All
preparation to, filing of, and costs associated with the “short form” memorandum
and any subsequent amendment to said “short form” memorandum shall be the sole
responsibility of and borne solely by Processor.

 

2.5                               Promptly after Processor’s receipt of each
written request for same by Shipper, Processor shall deliver to Shipper a
written release in recordable form of the dedication and commitment provided in
ARTICLE 2.1 regarding any Natural gas (including any Committed Gas) released by
Processor under ITEM 2.4 or ITEM 3.2.

 

2.6                               From time to time during the first five
(5) years of the Initial Term hereof and subject to the terms of this
ARTICLE 2.6, Shipper shall have the right to deliver quantities of Natural gas
to Processor at mutually agreeable locations on Processor’s Pipeline System and
said Natural gas shall be deemed Committed Gas for purposes hereunder, in each
case if it (i) is owned or controlled by Shipper, (ii) is located outside of the
Dedicated Area, (iii) is not attributable to Contractually Dedicated Area
Interests, (iv) meets the quality specifications of ITEM TWO with the exception
that in order for such gas to be Processed, it must have a Gross Heating Value
of at least 1040 Btu per Cubic Foot of gas, (v) does not cause material
operational issues on Processor’s Pipeline System or at the Plant, and (vi) does
not require Processor to spend more than a de minimus amount of money to make
changes to Processor’s Pipeline System or the Plant to accommodate such
quantities of Natural gas. The quantities of said designated Committed Gas shall
be

 

7

--------------------------------------------------------------------------------


 

subject to the provisions of ITEM FIVE; provided, however, once Shipper has
satisfied its Gathering Volume Commitment and Processing Volume Commitment, the
priority status of Natural gas delivered pursuant to this ARTICLE 2.6 shall be
changed from a Firm Basis to a priority status equal to other Third Party
contracts previously agreed to by the Parties. Shipper shall be solely
responsible for the cost of constructing new Delivery Points on Processor’s
Pipeline System in order to facilitate the receipt of said designated Committed
Gas. If Processor receives Committed Gas pursuant to this ARTICLE 2.6, then
Shipper represents and warrants to Processor that Shipper will have the right to
Gather, Process, and/or market said Committed Gas, free from liens and adverse
claims of every kind. Shipper shall indemnify, protect, defend, and hold
Processor harmless from all Losses incurred or suffered by Processor arising
from and out of claims of any Third Party with respect to the representations
and warranties in this ARTICLE 2.6.  The parties understand and agree that
Committed Gas delivered and received pursuant to this ARTICLE 2.6 is not a
dedication of any wells, lands, leases, or other similar interests. Further, the
Committed Gas delivered and received pursuant to this ARTICLE 2.6 shall be
subject to the terms and conditions of this Agreement except for the following
provisions: ARTICLE 1.1.6, ARTICLEs 2.1 through 2.5, ITEM ONE, ITEM THREE, and
ITEM 4.1 as such provision applies to Wells only.

 

ARTICLE 3

FEES, VOLUME COMMITMENTS AND RECOVERIES

 

3.1                               Subject to all other applicable provisions of
this Contract and as full consideration for the quantity of Committed Gas
Gathered and Processed hereunder by Processor each month, Shipper shall pay and
Processor shall accept from Shipper an amount equal to sum of the applicable
fees and payments as described in this ARTICLE 3.

 

3.2.1                     The fee for Processing the Committed Gas hereunder at
the Plant (“Processing Fee”) shall equal $*** per MMBtu multiplied by the
Processed Volume. No Processing Fee will be assessed to volumes of Committed Gas
considered to be Lean Gas.

 

3.2.2                     The fee for Gathering, compressing, treating, and
dehydrating the Committed Gas from the Delivery Point to the Redelivery Point
(“Gathering Fee”) shall equal $*** per MMBtu multiplied by the Gathered Volume.

 

3.2.3                     Beginning January 1, 2015 and each
January 1st thereafter during the term hereof, the Gathering Fee and the
Processing Fee shall be automatically adjusted by the percentage increase or
decrease in the Consumer Price Index, All Urban Consumers (“CPI”) as published
by the U.S. Department of Labor Bureau of Labor Statistics calculated for the
twelve (12) Months immediately preceding the date of escalation; provided,
however, neither fee shall be decreased below its initial amount.  The Parties
shall use the negotiation procedure described in ITEM 11.1 to attempt to resolve
any dispute between them regarding any change or adjustment to the CPI.  If the
Parties fail to fully resolve the dispute, either Party may invoke the binding
arbitration procedure described in ITEM 11.6 to resolve it.  The Gathering Fee
and/or Processing Fee for the immediately preceding calendar year shall remain
in effect until a new Gathering Fee and/or

 

8

--------------------------------------------------------------------------------


 

Processing Fee (as well as the effective dates of both fees) is/are agreed upon
by the Parties or determined by arbitration, and such agreed upon or determined
fee(s) shall be retroactively applied for the applicable new calendar year.

 

3.2.4                     The allocation of the Residue Gas (expressed in
MMBtus) among the Wells which are attributable to the Committed Gas delivered to
Processor each Month from such Wells shall be determined each Month on a
Well-by-Well basis by multiplying the Theoretical Residue Gas attributable to
each such Well for such Month by the Residue Gas Recovery Factor for such Month.

 

As used in this Contract, the “Theoretical Residue Gas” volume attributable to
an individual Well shall be determined by multiplying (i) the Processed Volume
(in Mcf) attributable to the Committed Gas delivered to Processor each Month
from that Well by (ii) the sum of (a) the Mol percent of methane contained in
said gas and (b) twenty percent (20%) of the Mol percent of ethane contained in
said gas. The Mcf so determined shall be converted to MMBtus based on the actual
MMBtu factor of the Residue Gas at the tailgate of the Plant for such Month. The
Mol percents referred to in this ARTICLE 3.2.4 shall be determined based on the
most recent Gas analysis for such Well determined in accordance with ITEMs 6.6
and 6.7.

 

As used in this Contract, the “Residue Gas Recovery Factor” for any Month shall
be a percentage determined by dividing (i) the actual aggregate volume of
Residue Gas (expressed in MMBtus) available after Processing the Committed Gas
at the Plant during that Month by (ii) the sum of the Theoretical Residue Gas
(expressed in MMBtus) attributable to all Wells whose gas is delivered during
that Month to the Plant for Processing.

 

3.2.5                     The allocation of each NGL component (as expressed in
gallons) among the Wells which are attributable to the Committed Gas delivered
to Processor each Month from such Wells shall be determined each Month on a
Well-by-Well basis by multiplying the number of gallons of Theoretical NGLs
attributable to each such Well by the NGL Recovery Factor for such Month.

 

As used in this Contract, the “Theoretical NGLs” for each NGL component
attributable to a Well shall be determined by multiplying (i) the Processed
Volume (in Mcf) attributable to the Committed Gas delivered to Processor each
Month from that Well by (ii) the GPM of such component contained in said gas.
The GPM shall be determined based on the most recent Gas analysis for such Well
determined in accordance with ITEM 6.7; and

 

As used in this Contract, the “NGL Recovery Factor” for any Month shall be a
percentage determined by dividing (i) the actual gallons of the particular NGL
component produced and redelivered at the Plant (including both local sales and
pipeline sales) for such Month by (ii) the sum of the gallons of Theoretical
NGLs of such component attributable to all Wells whose gas is delivered during
the Month to the Plant for Processing.

 

9

--------------------------------------------------------------------------------


 

Condensate shall be allocated on a hexane+ basis and in the manner as other NGL
components described in this ARTICLE 3.2.5.

 

3.2.6                     Each Month during the term of this Contract, Processor
is authorized to utilize a portion of the Committed Gas received from Shipper at
each Delivery Point (pro rata with any other third party delivering gas into the
Processor’s Pipeline System) as compression and treating fuel for the operation
of Processor’s compression and treating equipment hereunder. The amount of gas
deducted from the Committed Gas shall be equal to Shipper’s allocated share of
fuel. The quantity of fuel gas allocated to each of the Wells shall be deemed to
be the quantity of fuel utilized by Processor in the compression of the
Committed Gas. The compression of the Committed Gas at each Delivery Point shall
be based upon the following average monthly operating pressure registered at
such Delivery Point and the number of stages of compression associated
therewith:

 

Average Monthly Operating Pressure at
Delivery Point (in psig)

 

Number of Stages of Compression

 

600 and greater

 

0

 

300 but less than 600

 

1

 

150 but less than 300

 

2

 

50 but less than 150

 

3

 

Less than 50

 

4

 

 

Fuel gas used for field compression shall be allocated to each Delivery Point
based on a ratio where the numerator is the product of (a) each Delivery Point’s
Committed Gas Mcf and (b) the number of stages of compression as per the table
above and the denominator is the product of (x) the sum of all Delivery Points’
Committed Gas Mcf and (y) the sum of all applicable stages of all Delivery
Points per the table above.

 

Such Committed Gas shall first be reduced for gas leaving Processor’s Pipeline
System prior to compression including any lease use gas or field fuel gas. For
fuel gas used for residue compression, such gas shall be allocated to each
Delivery Point based on its allocated share of Residue Gas.

 

Such allocated quantity of fuel gas shall be furnished by Shipper free of cost
to Processor whether such fuel consists of unprocessed gas, Residue Gas
transported to the field, or equivalent Btus of Gas exchanged or purchased from
other persons for use by Processor’s field compressors.

 

3.2.7                     Any Residue Gas and NGLs attributable to the Committed
Gas that is Processed by a Third Party at a facility other than the Plant shall
be allocated to each Well similar to the manner described in ARTICLE 3.2.4 and
ARTICLE 3.2.5 respectively.

 

3.2.8                     Any Condensate, NGLs, or vapor recovery Gas extracted
from the Committed Gas at the Condensate stabilization unit located at the Plant
(collectively, the “Extracted

 

10

--------------------------------------------------------------------------------


 

Stabilization Products”) shall be separately accounted for and allocated to
Shipper from any Third Party extracted stabilized products. Regarding the
allocation of said Extracted Stabilization Products to each Well, the vapor
recovery Gas shall be allocated in the manner set forth in ARTICLE 3.2.4 above
and the Condensate and NGLs shall each be allocated in the manner set forth in
ARTICLE 3.2.5 above.

 

3.3                               Volume Commitment. Subject to the terms and
conditions hereof, the Parties agree upon the following:

 

(a)         Gathering Volume Commitment. Shipper shall deliver to Processor a
daily average of not less than 850,000 Mcf per Day of Committed Gas during each
calendar year for the first five (5) years of the Initial Term (“Gathering
Volume Commitment”). Subject to ARTICLE 3.3(c) and ARTICLE 3.3(d), in the event
Shipper fails to deliver at least the Gathering Volume Commitment for any
applicable calendar quarter, Shipper shall pay Processor an amount equal to the
product of the (i) Gathering Fee, (ii) positive difference between (A) the
product of the Gathering Volume Commitment and the number of days in such
calendar quarter and (B) the Gathered Volume for such calendar quarter and
(iii) the average Gross Heating Value of the Gathered Volume for such calendar
quarter (“Gathering Volume Commitment Deficiency Payment”). Any Gathering Volume
Commitment Deficiency Payment made by Shipper to Processor hereunder shall be
considered liquidated damages and Processor’s sole and exclusively remedy
regarding the delivery deficiency of the Gathering Volume Commitment.

 

(b)         Processing Volume Commitment. Shipper shall deliver to Processor a
daily average of not less than 650,000 Mcf per Day of Committed Gas during each
calendar year for the first five (5) years of the Initial Term for Processing at
the Plant (“Processing Volume Commitment”). Subject to ARTICLE 3.3(c) and
ARTICLE 3.3(e), in the event Shipper fails to deliver at least the Processing
Volume Commitment during any applicable calendar quarter, then Shipper shall pay
Processor an amount equal to the product of the (i) Processing Fee,
(ii) positive difference between (A) the product of the Processing Volume
Commitment and the number of days in such calendar quarter and (B) the Processed
Volume for such calendar quarter and (iii) the average Gross Heating Value of
the Processed Volume for such calendar quarter (“Processing Volume Commitment
Deficiency Payment”). Any Processing Volume Commitment Deficiency Payment made
by Shipper to Processor hereunder shall be considered liquidated damages and
Processor’s sole and exclusively remedy regarding the delivery deficiency of the
Processing Volume Commitment.

 

(c)          Relief from Volume Commitment. Shipper shall be excused from
delivering a portion of the Gathering Volume Commitment or the Processing Volume
Commitment and making payment of any corresponding deficiency payment related
thereto only under the following circumstances:

 

(i)                                     If Processor fails to Gather or Process
at least the Gathering Volume Commitment or the Processing Volume Commitment,
respectively, and

 

11

--------------------------------------------------------------------------------


 

such failure is not expressly excused hereunder, the applicable corresponding
deficiency payment shall not apply to the extent of the affected volumes of
Committed Gas; or

 

(ii)                                  If, due to an event of Force Majeure, on
any day, Processor is unable to Gather or Process at least the Gathering Volume
Commitment or the Processing Volume Commitment, as applicable, such day shall be
excluded from the calculations of the Gathering Volume Commitment Deficiency
Payment and/or the Processing Volume Commitment Deficiency Payment, as
applicable, as if such day had not occurred during the applicable calendar
quarter.

 

(d)         Over/Under Deliveries of Gathering Volume Commitment. If Shipper,
during any quarter of a calendar year in which the Gathering Volume Commitment
is in effect, delivers to Processor an amount of Committed Gas: (i) in excess of
the Gathering Volume Commitment for such quarter (“Excess Gathered Amount”),
then Shipper shall have the right to credit said Excess Gathered Amount against
its Gathering Volume Commitment for the succeeding calendar quarter; or
(ii) that is less than the Gathering Volume Commitment for such quarter
(“Deficient Gathered Amount”), then Shipper shall have the right to make-up its
Gathering Volume Commitment for such calendar quarter by delivering to Processor
the Deficient Gathered Amount in excess of the Gathering Volume Commitment for
the succeeding calendar quarter. In the event Shipper fails to deliver the
Deficient Gathered Amount to Processor during said succeeding calendar quarter,
then Shipper shall pay Gathering Volume Commitment Deficiency Payment in
accordance with ARTICLE 3.3(a).

 

(e)          Over/Under Deliveries of Processing Volume Commitment. If Shipper,
during any quarter of a calendar year in which the Processing Volume Commitment
is in effect, delivers to Processor an amount of Committed Gas: (i) in excess of
the Processing Volume Commitment for such quarter (“Excess Processed Amount”),
then Shipper shall have the right to credit said Excess Processed Amount against
its Processing Volume Commitment for the succeeding calendar quarter; or
(ii) that is less than the Processing Volume Commitment for such quarter
(“Deficient Processed Amount”), then Shipper shall have the right to make-up its
Processing Volume Commitment for such calendar quarter by delivering to
Processor the Deficient Processed Amount in excess of the Processing Volume
Commitment for the succeeding calendar quarter. In the event Shipper fails to
deliver the Deficient Processed Amount to Processor during said succeeding
calendar quarter, then Shipper shall pay Processing Volume Commitment Deficiency
Payment in accordance with ARTICLE 3.3(b).

 

3.4                               Actual Recoveries.  Processor shall return to
Shipper, at the Redelivery Point(s), its actual share of Residue Gas and NGLs
actually recovered from the Committed Gas at the Plant whether the Plant is
being operated in full or partial recovery mode.  Notwithstanding the foregoing
sentence, Processor shall operate the Plant in full recovery mode unless Shipper
exercises its ethane rejection election rights in accordance with ARTICLE 3.5.

 

12

--------------------------------------------------------------------------------


 

3.5                               Ethane Rejection Election.  For any production
Month, Shipper may elect ethane rejection by providing Processor with notice of
its election at least seven (7) Business Days (or a shorter period of time if
agreed to by the Parties) prior to the effective date of ethane rejection. Said
election to reject ethane shall be in effect for the entire Month, for the
remainder of said Month, or for a lesser period of time if mutually agreed to by
the Parties. In such event, the percentage of ethane recovered from the
Committed Gas shall be based on Shipper’s actual recoveries that occur for such
month after Processor’s reasonable efforts to reject ethane in accordance with
Processor’s operational capabilities.

 

3.6                               Gas Lift. At any time and from time to time
during the term hereof, Shipper may request Processor to deliver to Shipper a
quantity of gas for Shipper’s gas lifting operations. Such service shall be
offered by Processor to Shipper in accordance with the terms and conditions set
forth in Exhibit “D,” attached hereto and made a part hereof.

 

3.7                               Mutually Beneficial Projects. From time to
time during the term hereof, the Parties may desire to evaluate and participate
in certain mutually beneficial projects that would add or enhance the value each
receives under this Contract. Such projects may include, but not be limited to,
reducing fuel consumption, lowering pipeline pressures to enhance gas deliveries
hereunder (whether by offloading gas volumes or through compression), changing,
modifying, or altering gas flow patterns across Processor’s Pipeline System from
the current system configuration, offloading volumes of Lean Gas to Third
Parties (without the Processing of said volumes), bypassing volumes of Lean Gas
around the Plant, changing the characterization of Lean Gas to Processed Volume
and/or Processed Volume to Lean Gas and modifying Processor’s Pipeline System in
order to accommodate the disposition of said volumes, and expanding capacity at
the Plant or on Processor’s Pipeline System.

 

3.7.1                     If a Party (“X”) desires to propose a project to the
other Party (“Y”), then X shall submit said proposal to Y in writing where such
proposal shall contain at least the following information: type and scope of
project; anticipated benefits (i.e. cost savings, increased volumetric
throughput); estimated timeline for construction, installation, and initial
operation; and estimated cost and expenses. Within thirty (30) days of Y’s
receipt thereof, the Parties shall meet to discuss the commercial viability of
the proposal taking into consideration the cost of the project, the estimated
payout, and the anticipated benefits for both Parties. If the Parties agree to
proceed with the proposed project (either as initially proposed or as modified),
then such arrangement shall be memorialized in a separate agreement containing
necessary terms including, but not limited to, the scope of work, cost, and the
payor and payee.

 

3.7.2                     If, after sixty (60) days from Y’s receipt of the
proposal described above in ARTICLE 3.7.1, the Parties are unable to agree upon
the proposal or any alternatives thereto, then the Parties shall submit such
proposal to designated representatives from both Parties for their review and
consideration of said proposal. The designated representatives shall be
comprised of individuals who were not part of the initial or any subsequent
review and/or discussion of the project and have the requisite corporate
authority to bind its respective

 

13

--------------------------------------------------------------------------------


 

Party. Within thirty (30) days from receipt of said proposal, the designated
representatives from each Party shall make a determination to (i) approve the
project, (ii) disapprove the project, or (iii) re-submit the project to the
initial group with further guidance and/or instructions.

 

ARTICLE 4

TERM AND TERMINATION

 

4.1                               This Contract shall be effective from the
Effective Date and shall continue and remain in full force and effect for a
primary term of ten (10) years (the “Initial Term”) and year-to-year thereafter
until terminated by Processor or Shipper (i) upon the giving of notice to the
other Party of its intention to terminate this Contract at least one hundred
eighty (180) days prior to the end of the Initial term or any extension term or
(ii) as otherwise provided in this ARTICLE 4.

 

4.2                               Prior to the termination or expiration of this
Contract, each Party shall use its best efforts to negotiate in good faith
mutually agreeable services and associated rates in order to extend the term of
this Contract. If the Parties are unable to agree upon a certain service, what
may or may not be included in said service, or the rate for said service, then
such dispute shall be resolved in accordance with ITEM ELEVEN.

 

4.3                               The termination of this Contract in accordance
with this ARTICLE 4 shall not impair, impede or otherwise adversely affect any
right, claim or cause of action that a Party may have arising prior to or as a
result of that termination, including the right to obtain and receive any
payment owing under this Contract.

 

4.4                               This ARTICLE 4.4, ARTICLE 4.3, ARTICLE 4.2,
ARTICLE 7.2, and ITEMs 10.7, 10.13, 10.14, and ELEVEN of the Appendix shall
survive the termination of this Contract.

 

ARTICLE 5

DELIVERY/REDELIVERY POINTS AND PRESSURE

 

5.1                               The Delivery Point(s) for the Committed Gas
shall be at the inlet flange of Processor’s Metering Facilities located near the
site of production facilities for each Well, or at other mutually agreeable
locations on Processor’s Pipeline System. Shipper shall cause the Committed Gas
to be delivered at a pressure sufficient to allow the Committed Gas to flow into
Processor’s Pipeline System at each Delivery Point against the prevailing line
pressure at such point but not in excess of the maximum allowable operating
pressure (“MAOP”) of Processor’s Pipeline System at such Delivery Point.
Processor retains the right to set a maximum delivery pressure, relative to
Shipper’s deliveries of Committed Gas, so that the system can be operated in an
efficient manner (“Maximum Delivery Pressure”); provided, however, it is the
Parties’ intent for Processor to operate Processor’s Pipeline System in a manner
that maximizes the amount of Committed Gas to be delivered into the system while
allowing Processor to optimize the efficiency thereof. If Shipper elects to
install compression facilities and Processor reasonably determines that there is
a pulsation problem because of those compression facilities, then

 

14

--------------------------------------------------------------------------------


 

Shipper will install a pulsation dampener (which shall have a design reasonably
acceptable to  Processor) at Shipper’s sole cost and expense, between such
compression facilities and Processor’s Metering Facilities at the Delivery
Point(s).

 

5.2                               The Redelivery Point(s) for Shipper’s Residue
Gas and Lean Gas shall be at the inlet to each downstream pipeline’s metering
facilities located at mutually agreeable points as further described on
Exhibit “B.” Processor shall cause Shipper’s Residue Gas to be delivered at a
pressure sufficient to allow the Committed Gas to flow into each downstream
pipeline at the Redelivery Point(s) against the prevailing pressure but not in
excess of the MAOP of the downstream pipeline at the Redelivery Point(s).

 

5.3                               The Redelivery Point(s) for Shipper’s NGLs and
Condensate shall be at mutually agreeable points as further described on
Exhibit “B.” If a Redelivery Point for Shipper’s NGLs or Condensate is a
pipeline, such delivery shall be made at a pressure sufficient to allow the NGLs
or Condensate to flow into the downstream pipeline at the Redelivery
Point(s) against the prevailing pressure but not in excess of the MAOP of the
downstream pipeline at the Redelivery Point(s).

 

5.4                               Consistent with the Firm Basis service
provided by Processor hereunder, Shipper shall not be required to provide
Processor with nominations of the Committed Gas at the Delivery Points. Shipper
shall be solely responsible for all nominations and scheduling for its Residue
Gas, Lean Gas, Condensate, and NGLs at the Redelivery Points and shall be solely
responsible for any costs, penalties, and expenses associated therewith
including any imbalances. If Shipper fails for any reason to take or otherwise
dispose of all or any part of Shipper’s share of Residue Gas, Condensate, or
NGLs for any month during the term hereof and such failure adversely affects the
operations or integrity of the Plant or Processor’s Pipeline System, then
Processor shall have the right, but not the obligation, to market Shipper’s
share of said Residue Gas, Lean Gas, Condensate, or NGLs (as the case may be) in
a commercially reasonable manner but with prior written notice to Shipper;
provided, however, that Processor shall account to and timely pay Shipper for
the proceeds received by Processor from the disposition thereof.

 

ARTICLE 6

NOTICES

 

6.1                               All notices provided for herein shall be in
writing and may be sent by facsimile or mutually acceptable electronic means, a
nationally recognized overnight courier service, first class mail, or hand
delivered to a Party at its applicable address listed below.  Notice shall be
considered given on the first business day after its receipt by the addressee. 
In the absence of proof of the actual receipt date, the following presumptions
will apply:  (i) notices sent by facsimile will be deemed to have been received
upon the sending Party’s receipt of its facsimile machine’s confirmation of
successful transmission; (ii) notice by overnight mail or courier will be deemed
to have been received on the next business day after it was sent or such earlier
time as is confirmed by the receiving Party; and (iii) notice via first class
mail will be considered delivered five (5) business days after mailing. The
Parties may communicate to each other via email for general business

 

15

--------------------------------------------------------------------------------


 

purposes (including operational notices) but emails shall not be considered as
an acceptable means of delivering legal notices hereunder. Each Party will
promptly notify to the other Party upon any change in its address.

 

PROCESSOR’S ADDRESS:

EnLink Midstream Services, LLC

Attn:  Contract Administration

2501 Cedar Springs Road, Suite 100

Dallas, TX 75201

Fax: (214) 953-9501

 

SHIPPER’S ADDRESS:

NOTICES & CORRESPONDENCE

 

STATEMENTS & PAYMENTS

Devon Gas Services, L.P.

 

Devon Gas Services, L.P.

 

 

 

Attn: Contract Administration - Marketing

 

Attn: Accounting

333 West Sheridan Avenue

 

333 West Sheridan Avenue

Oklahoma City, OK 73102-5015

 

Oklahoma City, OK 73102-5015

Fax: (405) 234-2737

 

Fax: (405) 552-1520

Email: devongasmarketing@dvn.com

 

 

 

ARTICLE 7

FINANCIAL RESPONSIBILITY

 

7.1                               If either Party (“X”) has reasonable grounds
for insecurity regarding the performance of any material obligation under this
Contract (whether or not then due) by the other Party (“Y”) (including, without
limitation, the occurrence of a material change in the creditworthiness of Y or
its credit support provider, if applicable), X may demand Adequate Assurance of
Performance.  “Adequate Assurance of Performance” shall mean sufficient security
in the form, amount, for a term, and from an issuer, all as reasonably
acceptable to X, including, but not limited to cash, a standby irrevocable
letter of credit, a prepayment, a security interest in an asset, or a guaranty.

 

7.2                               In the event (each an “Event of Default”)
either Party or, if applicable, its credit support provider (the “Defaulting
Party”) shall: (i) make an assignment or any general arrangement for the benefit
of creditors; (ii) file a petition or otherwise commence, authorize, or
acquiesce in the commencement of a proceeding or case under any bankruptcy or
similar Law for the protection of creditors or have such petition filed or
proceeding commenced against it; (iii) otherwise become bankrupt or insolvent
(however evidenced); (iv) be unable to pay its debts as they fall due; (v) have
a receiver, provisional liquidator, conservator, custodian, trustee or other
similar official appointed

 

16

--------------------------------------------------------------------------------


 

with respect to it or substantially all of its assets; (vi) fail to perform any
material obligation to the other Party with respect to any credit support
obligations relating to this Contract; (vii) fail to give Adequate Assurance of
Performance hereunder within 48 hours but at least one business day of a written
request by the other Party; (viii) not have paid any material amount due the
other Party hereunder on or before the second business day following written
notice that such payment is due; or (ix) fail to promptly take and diligently
prosecute appropriate actions to remedy a material default or breach of a
material covenant or provision hereunder after receiving written notice thereof
from the other Party and to remedy such default or breach within thirty (30)
days (or longer if such default or breach reasonably requires a longer cure
period); then the other Party (the “Non-Defaulting Party”) shall have the right,
at its sole election, to immediately withhold and/or suspend deliveries or
payments upon notice, in addition to any and all other remedies available
hereunder.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Contract to be executed in
multiple originals by the proper representatives thereunto duly authorized, as
of the date first hereinabove written, but this Contract shall be effective as
of the Effective Date.

 

PROCESSOR:

SHIPPER:

 

 

ENLINK MIDSTREAM SERVICES, LLC

DEVON GAS SERVICES, L.P.

 

 

 

 

 

By:

/s/ Darryl G. Smette

 

By:

/s/ Susan E. Alberti

 

Darryl G. Smette

 

Susan E. Alberti

 

Executive Vice President

 

Senior Vice President

 

18

--------------------------------------------------------------------------------


 

APPENDIX - GENERAL TERMS AND CONDITIONS

 

TO GAS GATHERING AND PROCESSING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

ENLINK MIDSTREAM SERVICES, LLC, “PROCESSOR”

DATED MARCH 7, 2014

EFFECTIVE:  MARCH 1, 2014

 

For the consideration stated in this Contract, the Parties further agree as
follows:

 

ITEM ONE

RESERVATIONS BY SHIPPER

 

1.1                               The following rights, which are vested in
Third Parties owning the Contractually Dedicated Area Interests, are and shall
be excepted and excluded from the purview of this Contract and are not and shall
not be subject to the dedication and commitment provided in ARTICLE 2.1, and
each such Third Party may exercise the following rights free and clear of any
claim of Processor:

 

(a)                                 The right to use, but not to sell to others,
sufficient gas for the development and operation of the Wells and appurtenant
facilities (in conjunction therewith) in which that Third Party has an ownership
interest, including use of gas for drilling, workovers, completions, operations,
treating, gas lift, pressure maintenance, and fuel.

 

(b)                                 The right to space, pool, communitize, and
unitize any of the Contractually Dedicated Area Interests with other lands,
leases, interests, and properties of that Third Party or others located in the
field in which those Contractually Dedicated Area Interests are located, and all
Committed Gas attributable to those Contractually Dedicated Area Interests
produced therefrom shall be covered by this Contract, except as otherwise
provided in this Contract; provided, that the exercise of such right by that
Third Party shall not diminish Processor’s right or increase its obligations in
any material respect with respect to the Committed Gas produced from the
Contractually Dedicated Area Interests covered hereby.

 

(c)                                  The right to exploit, use, maintain, and
operate the Contractually Dedicated Area Interests covered by this Contract and
all Wells, properties, facilities, and equipment incidental, related or
appurtenant thereto in which that Third Party has an interest in such manner as
that Third Party deems advisable, in the Third Party’s sole discretion,
including the right to drill or complete new Wells, to repair, recomplete, or
rework any Wells, to reduce, suspend or shut-in the production from any Wells,
to acquire new or additional Contractually Dedicated Area Interests, to renew,
extend or amend in whole or in part any of the Contractually Dedicated Area
Interests covered by this Contract, to abandon any

 

1

--------------------------------------------------------------------------------


 

Well, and to release or terminate all or any portion of Contractually Dedicated
Area Interests in order to avoid or resolve any pending or threatened litigation
concerning the validity of those Contractually Dedicated Area Interests, or that
are not deemed by that Third Party as being capable of producing oil or gas in
commercial quantities or as having been perpetuated beyond their respective
stated terms in accordance with the terms of the respective instruments creating
those Contractually Dedicated Area Interests.

 

(d)                                 The right to provide Natural gas which such
Third Party is obligated to provide to a lessor, an owner of an overriding
royalty or other owner of a non-cost bearing interest, or a surface owner under
the terms of an oil and gas lease or other agreement, contract or conveying
instrument.

 

(e)                                  The right to market, Gather and/or Process
all of such Third Party’s share of Natural gas attributable to (1) any
Contractually Dedicated Area Interests that are subject on the date hereof to a
prior dedication in favor of an affiliate of Processor or another Third Party
(whether under a gas purchase, Gathering and/or Processing contract, call on
production, or similar agreement or arrangement) or (2) any Contractually
Dedicated Area Interests that are acquired after the date hereof by such Third
Party and are subject, when acquired, to a pre-existing prior sales, Gathering
and/or Processing dedication made by another Third Party in favor of a
purchaser, gatherer or processor other than Processor or Shipper.

 

(f)                                   The right to market, Gather and/or Process
all of such Third Party’s share of Natural Gas from any Well not operated by it
during any period in which such Third Party does not own a majority working
interest in such Well and such Third Party has elected to market its share of
production from that Well to another Third Party in accordance with applicable
Law, or the applicable operating, unit or other agreement between such Third
Party and the operator of that Well.

 

1.2                               It is agreed that Shipper may cause or allow
the Committed Gas to be separated by means of a conventional ambient mechanical
wellhead gas-oil separator prior to its delivery to Processor and the liquid
constituents separated from such Committed Gas therefrom shall not be subject to
this Contract.  However, Shipper shall not have the right to Process the
Committed Gas for the recovery of NGLs, but shall have the right to recover NGLs
by means of a conventional ambient mechanical wellhead gas-oil separator or
similar process or method at any Well site.

 

ITEM TWO

QUALITY

 

2.1                               Processor shall not be obligated to take any
Committed Gas tendered hereunder unless the same meets the following
requirements as to quality:

 

Hydrogen Sulfide:  The Committed Gas shall not contain more than four parts per
million (4 ppm) of hydrogen sulfide as determined by a quantitative test
generally accepted in the natural gas industry for such purpose.

 

2

--------------------------------------------------------------------------------


 

Total Sulphur:  The Committed Gas shall not contain more than twenty (20) grains
of total sulphur per one hundred (100) cubic feet of gas as determined by a
quantitative test generally accepted in the natural gas industry for such
purpose.

 

Temperature:  The Committed Gas shall not have a temperature of less than forty
degrees Fahrenheit (40°F) nor more than one hundred twenty degrees Fahrenheit
(120°F).

 

Carbon Dioxide:  The Committed Gas shall not contain carbon dioxide in excess of
two percent (2%) by volume.

 

Oxygen:  The Committed Gas shall contain no oxygen.

 

Nitrogen:  The Committed Gas shall not contain nitrogen in excess of two percent
(2%) by volume.

 

Total Inert Gases:  The Committed Gas shall not contain total inert gases in
excess of four percent (4%) by volume.

 

Objectionable Liquids and Solids and Dilution:  The Committed Gas shall (i) be
free of objectionable liquids and solids, as determined by Processor in good
faith, (ii) be commercially free from dust, salts, soaps, foam-forming
constituents, gums, gum-forming constituents, paraffins, or other similar liquid
or solid matter which become separated from the Committed Gas in the course of
gathering through Processor’s Pipeline System, and (iii) any other impurities,
including microbiologically corrosive agents.

 

Heating Value:  The Committed Gas shall not have a Gross Heating Value of less
than 950 Btu per Cubic Foot of gas under the conditions of measurement contained
herein.

 

In the event that the quality specifications of any pipeline receiving gas from
Processor’s Pipeline System or at the Plant is more stringent than the
applicable quality specification set forth in this ITEM 2.1, then
notwithstanding any reasonableness standard agreed to by Processor regarding
said quality specifications, all Committed Gas delivered by Shipper to Processor
shall meet the quality specifications of that pipeline. Notwithstanding anything
to the contrary contained in this ITEM TWO, the quality specifications set forth
herein shall not apply during the period of time when any Well dedicated herein
is being completed/recompleted and is flowing into Processor’s Pipeline System
during said completion/recompletion phase; provided, however, for the suspension
of the quality specifications set forth herein during the
completion/recompletion phase to apply to any Well which has been connected to
Processor’s Pipeline System pursuant to this Contract, Shipper shall require the
Contracted Parties (as defined in ITEM 4.1) to furnish, install, and maintain,
or use their respective reasonable efforts to cause the operator of such Well to
furnish, install, and maintain equipment at the well site of such Well (such as
a separator) as is reasonably

 

3

--------------------------------------------------------------------------------


 

necessary for the removal of the objectionable liquids from such Well, as
reasonably determined by such Contracted Parties in their sole discretion.

 

2.2                               Processor’s acceptance of any quantities of
Committed Gas which fail to conform to any of the applicable quality
specifications provided in ITEM 2.1 shall not constitute a waiver by Processor
of the quality specifications with regard to future deliveries of Committed Gas.

 

2.3                               In the event Shipper delivers Committed Gas
which fails to meet the quality specifications described in ITEM 2.1: 
(a) Shipper shall be responsible for any and all Losses suffered by Processor to
Processor’s Pipeline System or the Plant, or the gas within Processor’s Pipeline
System or at the Plant arising from or relating to the delivery of the Committed
Gas not meeting those quality specifications including, without limitation,
corrosion or damage to Processor’s Pipeline System or the Plant, the loss of
line pack due to contamination, and loss of business while purging and
re-packing Processor’s Pipeline System or the Plant and (b) in the event gas
which is committed to Processor’s Pipeline System or the Plant is commingled
with the Committed Gas from Shipper which fails to meet the quality
specifications provided herein, Shipper shall also be responsible for any and
all Losses suffered or incurred by Processor due to claims from any other
shipper on Processor’s Pipeline System or at the Plant who can demonstrate to
Processor’s reasonable satisfaction that such shipper’s gas was rejected or
rendered “non-conforming” due to it being commingled with the Committed Gas that
did not meet the specifications described in ITEM 2.1.

 

2.4                               If Processor notifies Shipper at any time that
the Committed Gas tendered at any Delivery Point does not conform with the
quality specifications described in ITEM 2.1 (excluding the specifications for
hydrogen sulfide), then Shipper may bring such Committed Gas into conformity
with such specifications within a reasonable period of time (immediately in
those situations in which Processor notifies Shipper that such Committed Gas
threatens the integrity of Processor’s Pipeline System or the Plant or adversely
affects Processor’s ability to deliver into downstream pipelines), including the
right to blend or pare gas delivered at a particular non-conforming Delivery
Point with gas from one or more conforming Delivery Points such that effect of
such blending is that the commingled gas conforms with the quality
specifications, so long as Shipper’s actions do not adversely affect
(i) Processor’s ability to operate the Plant or any portion of Processor’s
Pipeline System or (ii) the integrity of the Plant or any portion of Processor’s
Pipeline System. If Shipper fails to do so promptly after its receipt of such
notification, Processor may, at its option and without limitation, (i) continue
to accept the Committed Gas as delivered by Shipper without charging Shipper any
type of fee, cost or expense for such off-spec Committed Gas, (ii) refuse to
accept delivery of such Committed Gas pending the correction of the deficiency
by Shipper, or (iii) take any action reasonably necessary to conform the
Committed Gas with the quality specifications provided in ITEM 2.1, the cost of
which shall be charged to Shipper hereunder.  Absent exigent circumstance,
before Processor takes any action under the immediately preceding sentence to
conform the Committed Gas to the quality specifications provided in ITEM 2.1,
Processor shall notify Shipper of such intended action and the estimated cost
thereof. After receiving

 

4

--------------------------------------------------------------------------------


 

Shipper’s notification, Shipper shall immediately inform Processor whether
Shipper authorizes Processor to conform the Committed Gas to those quality
specifications.  If Shipper elects not to treat the Committed Gas itself or does
not allow Processor to treat the Committed Gas, or if Processor elects not to
treat or blend the Committed Gas to conform the Committed Gas to the quality
specifications provided in ITEM 2.1, Processor shall, upon the written request
of Shipper, permanently release from this Contract all non-conforming Natural
gas. Notwithstanding this ITEM 2.4, Processor shall have the ongoing right to
immediately shut off any Committed Gas with written notice to Shipper if
Processor reasonably determines that such Committed Gas threatens the integrity
of Processor’s Pipeline System or the Plant or adversely affects downstream
facilities or markets.

 

ITEM THREE

PIPELINE CONNECTION

 

3.1                               It is understood and agreed that Processor and
Shipper, in accordance with ARTICLE 5.1, have decided, or will at a subsequent
point in time decide, upon the location of the Delivery Point for each Well
committed hereunder.  In the event multiple Wells are located on a common drill
pad, the Parties will establish a single Delivery Point (“SDP”) for such Wells.
Processor shall provide a meter site for the SDP at a mutually agreeable
location determined by the Parties. If Shipper prefers another location, then it
will be responsible for any incremental cost for Processor to connect to that
site. If both Parties agree that the pad size or number of Wells drilled on it
render a single site infeasible, the Parties shall mutually agree on the
location and number of additional sites and SDP’s.  Shipper shall make the
necessary connections from the drill pad to the meter site. Further, in the
event a Contract Party (as defined in ITEM 4.1 below) establishes another drill
pad at or within 330 feet of an existing drill pad (edge of pad to edge of pad),
Shipper will connect all Wells from the subsequent drill pad to the SDP on the
existing meter site. However, Processor understands and agrees that in the event
Shipper, in its sole and reasonable opinion, determines that circumstances exist
that make it unacceptable to connect Wells from different drilling pads to the
same SDP, Processor shall be obligated to establish a new SDP at the existing
meter site in accordance with the terms described herein.

 

3.2                               The Parties shall use the following process
for connecting Wells to Processor’s Pipeline System:

 

(a)                                 Promptly after Shipper has informed
Processor that a Well committed to or dedicated to Processor under this Contract
is ready to be drilled, Processor will determine the anticipated length of
right-of-way required to connect the Well to Processor’s Pipeline System (at the
Well pad or at a SDP as herein provided).  If Processor determines that
connecting the Well to Processor’s Pipeline System requires three (3) miles of
right-of-way or less, Processor will promptly proceed with commercially
reasonable efforts to construct such pipelines and connect the Well to
Processor’s Pipeline System at its sole cost and expense.

 

5

--------------------------------------------------------------------------------


 

(b)                                 If Shipper has informed Processor that a
Well committed to or dedicated to Processor under this Contract is ready to be
drilled, and Processor determines that the anticipated length of right-of-way to
connect the Well to Processor’s Pipeline System as provided in ITEM 3.2(a) will
require the construction of a pipeline with more than 3 miles of right-of-way,
Processor will evaluate whether the construction of such pipeline (an “Expansion
Line”) is commercially reasonable for Processor to undertake, taking into
consideration any information provided by Shipper and Processor’s expected
financial returns with respect to such pipeline.  If Processor does not notify
Shipper, within 3 business days of receiving Shipper’s notice that said Well is
ready to be drilled, that Processor requests a meeting with Shipper (the
“Expansion Meeting”), Processor will proceed with commercially reasonable
efforts to construct the Expansion Line and connect it to the Well at
Processor’s sole cost and expense.  If Processor requests an Expansion Meeting
within such 3 business day period, the representatives of Shipper and Processor
will discuss in good faith alternative Well connection methods.

 

(c)                                  If the parties are unable to agree on any
alternative arrangements pursuant to ITEM 3.2(b) above, then Processor shall
promptly provide Shipper, upon Shipper’s written request, with a written release
from this Contract insofar as it covers such Well, the Contractually Dedicated
Area Interests covering such Well, and the Natural gas produced therefrom or
attributable thereto.

 

3.3                               In the event Shipper requests that any
established Delivery Point be moved, Processor shall relocate such Delivery
Point at Shipper’s expense.  Prior to performing the work to relocate any such
Delivery Point, Processor shall provide Shipper with a detailed cost estimate
acceptable to Shipper for the work to be performed. Upon completion, Processor
shall invoice Shipper for the actual costs, not to exceed 110% of Processor’s
cost estimate.

 

ITEM FOUR

FIELD EQUIPMENT

 

4.1                               Subject to the terms of this Contract, with
respect to any Well which has been connected to Processor’s Pipeline System
pursuant to this Contract, Shipper shall contractually require that one or more
owners of the Contractually Dedicated Area Interests in the Well (“Contracted
Parties”) furnish, install and maintain, or use their respective reasonable
efforts to cause the operator of such Well to furnish, install and maintain such
post-production equipment at the well site of such Well (such as a separator or
a treater) between the wellhead of such Well and the first pipe connection to
Processor’s Pipeline System as is reasonably necessary for the proper, safe and
efficient operation of such Well, as reasonably determined by such Contracted
Parties in their sole discretion, and to enable Shipper to make delivery, or
cause delivery to be made, of Committed Gas to such pipe connection to the
Delivery Points.

 

(a)                                 Promptly after receiving a written request
from Processor, Shipper shall require the applicable Contracted Parties to
install a high-low shut-in device on those Contracted Parties’ applicable
facilities covered by this Contract which will shut

 

6

--------------------------------------------------------------------------------


 

off deliveries of Committed Gas in the event those Contracted Parties’ delivery
pressure reaches or exceeds the Maximum Delivery Pressure, which may be
reestablished by the Parties from time to time, or in the event Processor has,
or the Contracted Parties have, a sudden drop in line pressure. Shipper shall
contractually require all applicable Contracted Parties to annually test their
respective high-low shut-in devices through which the Committed Gas flows.

 

(b)                                 Shipper shall furnish any information
reasonably requested by Processor regarding any Contracted Parties’ high-low
shut-in equipment, or delivery lines through which the Committed Gas flows. 
Shipper shall contractually require Contracted Parties to maintain their
respective production equipment at or in the vicinity of the Wells in good
condition (ordinary wear and tear excepted) at all times in accordance with
generally accepted prudent industry practices when producing Wells are connected
to Processor’s Pipeline System at any Delivery Point.

 

(c)                                  Upon reasonable notice to Shipper,
Processor or Processor’s Agent, at their respective sole risk and expense, shall
have the right at all reasonable times to inspect and witness any test on any
Contracted Parties’ high-low pressure shut-in production equipment at or tied to
any Well.  In the event of an emergency or the failure of Shipper to regulate
the deliveries of Committed Gas when reasonably requested by Processor,
Processor or Processor’s Agent shall have the right to require Shipper to
require the applicable Contracted Parties to shut-off the flow of Committed Gas
into Processor’s Pipeline System until such emergency no longer exists or
Processor begins such resumption of deliveries, as applicable, and Processor
shall not be liable to Shipper for any damage that may result to the Wells or
the Contracted Parties’ equipment.  If reasonably possible under the
circumstances, Processor will notify Shipper of any action that Processor or
Processor’s Agent intends to take pursuant to the immediately preceding sentence
before any such action is taken by Processor or Processor’s Agent.  If it is not
reasonably possible for Processor to notify Shipper before Processor or
Processor’s Agent takes any such action, then Processor shall notify Shipper of
such action promptly after taking such action.

 

4.2                               All Condensate and drip liquids attributable
to the Committed Gas accumulating in the drips, separators and/or lines from the
respective Wells upstream or downstream of a Delivery Point shall belong to and
be owned by Shipper.

 

4.3                               In the event the oxygen content of the
Committed Gas tendered at any Delivery Point does not conform with the quality
specifications set forth in ITEM 2.1 above, Shipper shall, at the request of
Processor, procure and install (or cause to be procured and installed), at
Shipper’s expense, an oxygen analyzer and control device on Shipper’s facilities
covered by this Contract that will shut off deliveries of Committed Gas in the
event the oxygen content of the Committed Gas tendered at any Delivery Points
does not conform with the quality specifications set forth in ITEM 2.1.  Shipper
shall annually

 

7

--------------------------------------------------------------------------------


 

test, or cause the owner of such facilities to annually test, such analyzer and
control device to confirm its proper operation.

 

ITEM FIVE

QUANTITY

 

5.1                               Processor shall provide Gathering and
Processing services to Shipper on a Firm Basis up to the physical and
operational capacity of Processor’s Pipeline System and the Plant as exists as
of the Effective Date for Committed Gas. During the term hereof and as to the
physical and operational capacity of Processor’s Pipeline System and the Plant
as exists as of the Effective Date, with regard to Committed Gas, Shipper shall
have the highest priority of any shipper on Processor’s Pipeline System and at
the Plant and Shipper’s capacity on Processor’s Pipeline System and at the Plant
shall not be prorated with respect to any other shipper unless required by
applicable Law.

 

5.2                               Subject to the other provisions of this
Contract, Shipper shall deliver to Processor at the Delivery Points, and
Processor shall receive from Shipper at the Delivery Points, all of the
Committed Gas produced from the Dedicated Area attributable to the Contractually
Dedicated Area Interests as well as the Committed Gas delivered by Shipper to
Processor pursuant to ARTICLE 2.6.  Upon receipt of the Committed Gas at the
Delivery Points, Processor shall Gather and Process, as applicable, the
Committed Gas and redeliver to Shipper at the Redelivery Points all of the
Residue Gas, Condensate, and NGLs attributable to the Committed Gas.  Processor
shall operate the Plant as a prudent operator in accordance with generally
accepted natural gas industry Processing practices with the objective to
maximize the recovery of NGLs attributable to the Committed Gas consistent with
the terms and conditions of this Contract except for those periods of time where
Shipper has elected to reject ethane in accordance with ARTICLE 3.5.

 

5.3                               During any period when the capacity of
Processor’s Pipeline System or at the Plant is constrained to Gather, transport,
treat, and/or Process all of the gas connected thereto, the volumes of Committed
Gas subject to ARTICLE 3.3 shall not be reduced by Processor prior to the
reduction of other shippers’ gas volumes unless required by applicable Law.
Processor’s failure to take said constrained volumes of Committed Gas shall not
be deemed a breach of Processor’s obligations hereunder.

 

5.4                               In the event Processor, in its sole
discretion, agrees to allow Shipper to deliver the Committed Gas hereunder “full
wellstream,” then in addition to the provisions set forth above in ITEM 5.1 and
notwithstanding the provisions of ITEM 4.2, Shipper may also deliver to
Processor at the Delivery Points all liquids and any produced saltwater (or any
similar nuisance liquids) attributable to Shipper from such Wells. Processor
shall receive and handle all volumes of liquids and saltwater (or any similar
nuisance liquids) attributable to Shipper pursuant to the terms herein and then
redeliver to Shipper equivalent volumes of liquids and saltwater (and any
similar nuisance liquids) at a mutually agreeable facility.  Shipper shall then
dispose of the liquids and saltwater at its sole cost and risk.

 

8

--------------------------------------------------------------------------------


 

5.5                               The Parties recognize that certain quantities
of gas and/or electricity will be used to fuel or power compression and treating
equipment and for operational purposes, and that gas may be lost, gained, and/or
unaccounted for on Processor’s Pipeline System or at the Plant.  Shipper shall
provide Processor with its pro rata volumetric share of such fuel and gas lost,
gained, and/or unaccounted for in-kind relative to all sources of gas into
Processor’s Pipeline System and at the Plant and Shipper shall reimburse
Processor with its pro rata volumetric share of electrical power costs relative
to all sources of gas into Processor’s Pipeline System or at the Plant.

 

5.6                               If at any time Processor is unable or fails
for any reason to receive any quantity of Committed Gas available by Shipper
under this Contract (absent Shipper’s failure to deliver the Committed Gas to
Gatherer), the affected quantity of Committed Gas made available by Shipper and
not taken by Processor shall be temporarily released from this Contract. 
Shipper may, at its sole option and in addition to any other rights and remedies
Shipper may have hereunder, at law or in equity, deliver all or any portion of
the Committed Gas temporarily released from this Contract to an alternative
pipeline or purchaser.  This temporary release shall cease and Shipper shall
resume delivery of the affected Committed Gas to Processor when Processor has
notified Shipper that the cause of Processor’s inability or failure to receive
has been completely alleviated and Processor is ready, willing, and able to
begin receiving the Committed Gas again. Upon the earlier of Shipper’s receipt
of Processor’s notice or at such time when Shipper is legally or contractually
able to do so (but in no event greater than 90 Days), Shipper shall resume
deliveries to Processor.

 

5.7                               Provided that Processor is able to meet its
obligations to Shipper under the terms of this Contract, this Contract shall not
preclude Processor from providing Gathering and Processing services to Third
Parties.

 

ITEM SIX

MEASUREMENT

 

6.1                               The unit of volume for the measurement of
Committed Gas shall be one (1) Cubic Foot of gas.  All fundamental constants,
observations, records and procedures involved in determining and/or verifying
the quantity and other characteristics of Committed Gas delivered hereunder,
unless otherwise specified herein, shall be in accordance with the standards
prescribed in the American Petroleum Institute Manuel of Petroleum Measurement
Standards, Chapter 14, Section 3 (Latest Revision).

 

6.2                               Processor or Processor’s Agent shall own,
install, maintain and operate Processor’s Metering Facility located on
Processor’s Pipeline System at each Delivery Point and Redelivery Point. At each
such Processor’s Metering Facility, Processor or Processor’s Agent will own,
install, maintain and operate orifice meters or other measuring devices that
meet accepted standards prescribed in the American Petroleum Institute Manual of
Petroleum Measurement Standards, Chapter 14, Section 3 (Latest Revision).
Processor or Processor’s Agent may also install Electronic Flow Meters (EFM),
which if installed, will be designed, installed, and operated in accordance with
generally accepted prudent

 

9

--------------------------------------------------------------------------------


 

natural gas industry standards. Each such Processor’s Metering Facility shall be
so equipped with orifice meters, recording gauge, or other types of pneumatic or
electronic meters or measuring devices of standard make and design commonly
utilized in the natural gas industry in order to accomplish the accurate
measurement of gas flowing through such equipment. Processor shall maintain all
such meters, devices, gauges, and equipment in good operating condition in
accordance with generally accepted prudent natural gas industry standards.
Shipper will have access to Processor’s metering equipment and information
received from such metering equipment at reasonable hours. To the extent Shipper
is contractually obligated to a Contracted Party, such Contracted Party will
have access to any equipment and information if that Contracted Party’s
Committed Gas flows through said equipment. If a meter station is set up with a
chart recorder, the changing of charts shall be done by Processor or Processor’s
Agent and Processor shall provide Shipper with a copy thereof upon reasonable
request. The maintaining, calibrating and adjusting of all meters and related
measurement facilities shall be done by Processor or Processor’s Agent in
accordance with generally accepted prudent natural gas industry standards and
practices. The measuring stations located at any Redelivery Point may be
installed, maintained and operated by a Third Party in conformity with the
requirements provided in this ARTICLE 6.2 and the Parties agree that the volume,
quality, Gross Heating Value, and specific gravity determined by such Third
Party in accordance with this Contract shall be utilized in this Contract as if
determined by Processor or Processor’s Agent hereunder.

 

6.3                               Shipper or any applicable Contracted Party
may, at its option and expense, install a check meter or meters at any or all
Delivery Points for the purpose of checking Processor’s or Processor’s Agent’s
metering equipment.  Any such check meter shall be installed in such a way so as
not to interfere with the operations of Processor’s Pipeline System or the
Plant. The operating, maintaining, calibrating and adjusting of such check
meters and related measurement equipment shall be performed or caused to be
performed by Shipper or such Contracted Party in accordance with generally
accepted prudent natural gas industry standards and practices.

 

6.4                               When chart measurement is used, the
temperature of the Committed Gas shall be the arithmetical average of the hourly
temperatures accurately recorded during each day by Processor or Processor’s
Agent.  The temperature of the Committed Gas flowing through the meter shall be
determined by the use of a temperature measuring device operated in accordance
with generally accepted prudent natural gas industry standards and installed
immediately downstream of the meter so that it will accurately record the
temperature of the Committed Gas flowing through the meter. If a temperature
measuring device is not available at any Delivery Point, the average temperature
from other temperature measuring devices in the Processor’s Pipeline System,
which are in reasonably close vicinity to such Delivery Point will be used.

 

6.5                               Processor or Processor’s Agent shall, at each
Delivery Point, Redelivery Point, or any other measurement point where such
measured quantities are used in the allocation of system fuel and/or losses,
calibrate the meters and instruments, in accordance with generally accepted
prudent industry practices, and obtain a representative spot or

 

10

--------------------------------------------------------------------------------


 

composite sample on a frequency to be reasonably determined by Processor in
accordance with generally accepted prudent natural gas industry practices, but
not less often than twice each year or more frequently as required under
applicable Law.

 

6.6                               The computation from fractional analysis of
samples of Committed Gas, as provided for in ITEM 6.5, will be used to determine
the composition, specific gravity, GPMs, and Gross Heating Value of the
hydrocarbon components of the Committed Gas samples. The computations so
determined will be used for quality tests and in calculating Committed Gas
deliveries as described in ITEM 6.7 below with the first day of the month during
which the sample is taken.

 

6.7                               The Gross Heating Value of the Committed Gas
will be determined by Processor or Processor’s Agent by taking samples, as
provided for in ITEM 6.5, at Processor’s Metering Facilities. Processor will
obtain a representative spot or composite sample of Committed Gas delivered at
each Delivery Point or Redelivery Point. Processor will determine the
composition, specific gravity, GPMs, and Gross Heating Value of the hydrocarbon
components of the Committed Gas to conform to Gas Processors Association
Standards GPA 2166, GPA 2261, and GPA 2172, and any supplements and revisions
thereto.  For all purposes hereunder, including, pricing and payment, the Gross
Heating Value of and the number of Btus contained in the Committed Gas shall
mean, and be measured in terms of, the gross number of Btus that would be
contained in the volume of such Committed Gas when saturated with water at the
pressure and temperature as defined in the Cubic Foot of gas herein. The Btus
contained in hydrogen sulfide or other non-hydrocarbon components shall be
excluded in any calculation of the number of Btus contained in the Committed Gas
under this Contract.

 

6.8                               Each Party shall have the right to be present
at the time of any installation, reading, cleaning, changing, repairing,
inspecting, testing, calibrating, or adjustment performed in connection with the
other Party’s measuring equipment. The records involving measuring equipment
shall remain the property of their owner, but upon request each Party agrees to
submit to the other its records and charts, together with calculations made
therefrom subject to return within fifteen (15) days after receipt thereof by
the Party owning them.  EFM data and charts shall be kept on file for a period
of at least two (2) years.

 

6.9                               Samples shall be taken, as provided for in
ITEM 6.5, by Processor or Processor’s Agent to determine compliance with the gas
quality specifications in ITEM 2.1.  Each Party as well as any applicable
Contracted Party (to the extent such Contracted Party has such right) shall have
the right to be present at the time such samples are taken. Processor or
Processor’s Agent shall give Shipper no less than five (5) days prior notice of
such tests.

 

6.10                        As provided for in ITEM 6.5, each Party (at its sole
expense) shall calibrate the meter and instruments installed by it or cause the
same to be calibrated, all in accordance with generally accepted prudent natural
gas industry standards and practices.  Each Party shall give the other Party no
less than five (5) days prior notice of such tests so that the latter may, at
its election, be present in person or by its representative to observe
adjustments

 

11

--------------------------------------------------------------------------------


 

(if any) which are made.  For the purpose of measurement and meter calibration,
the atmospheric pressure shall be assumed to be 14.4 pounds per square inch.

 

6.11                        Each Party shall have the right at any time and from
time to time to challenge the accuracy of any measurement equipment used by the
other Party in connection with this Contract.  If the percentage of inaccuracy
upon any test of the measurement equipment is greater than two percent (2%) of
the corrected quantity, the registration thereof and any payment based upon such
registration shall be corrected at the rate of such inaccuracy for any period of
inaccuracy which is reasonably determinable or agreed upon.  If the period is
not reasonably determinable or agreed to, then for a period extending back
one-half (1/2) of the time elapsed since the date of the last calibration, not
to exceed ninety (90) days.  Following any test, any measurement equipment found
to be inaccurate shall be adjusted or repaired to measure accurately, or
replaced if such adjustment is not successful.  If for any reason any meter is
out of service or out of repair so that the quantity of Committed Gas delivered
through such meter cannot be accurately ascertained or computed from the
readings thereof, the quantity of Committed Gas so delivered during such period
shall be estimated and agreed upon by the Parties upon the basis of the best
available data, using the first of the following methods which, under the
circumstances, is most feasible:

 

(a)                                 by using the registration of any check
measuring equipment of Shipper or the applicable Contracted Party, if installed
and registering accurately;

 

(b)                                 by correcting the error if the percentage of
error is ascertainable by calibration, test or mathematical calculation;

 

(c)                                  by estimating the quantity of deliveries by
deliveries during preceding periods under similar conditions when the equipment
was registering accurately.

 

ITEM SEVEN

SETTLEMENT SUPPORT AND PAYMENT

 

7.1.1                     As soon as is reasonably practicable, but no later
than the fifth (5th) Day following the end of each month, Processor or
Processor’s Agent shall furnish Shipper with any and all applicable Plant NGL
pipeline tickets, Plant monthly production report summaries (showing production
inventory activity, etc.), and local Plant NGL deliveries by component, where
applicable.

 

7.1.2                     As soon as is reasonably practicable, but no later
than the twelfth (12th) Day following the end of each month, Processor or
Processor’s Agent shall furnish Shipper an electronic file containing each
Well’s Delivery Point volumes in Mcf (including Btu factors for saturated), GPMs
and Mol percentages by component, and any other data necessary for the
settlement statement allocations as described in ARTICLE 3.

 

7.1.3                     Upon the receipt by Processor of any plant settlement
statement(s) from Processor (with regard to a gas processing plant other than
the Plant), an affiliate of Processor or Processor’s Agent concerning the
Committed Gas that is Gathered and/or Processed by

 

12

--------------------------------------------------------------------------------


 

such Third Party on behalf of Processor hereunder, Processor shall immediately
forward and provide Shipper copies of such support, where applicable.

 

7.1.4                     As soon as is reasonably practicable, but no later
than the twenty-sixth (26th) Day following the end of each month, Processor or
Processor’s Agent shall furnish Shipper a statement for the preceding month
accurately and completely depicting the Gathered Volume, the Processed Volume
and all information necessary for the calculation thereof; the quantities of
Committed Gas (in Mcf and MMBtu) received; any amounts due pursuant to
ARTICLE 3.3 and all information necessary for the calculation thereof (provided,
however, that any payment and related information pertaining to ARTICLE 3.3
shall be due the month following the applicable calendar quarter in which the
calculation was made taking into consideration any period of time for make-up
volumes of Committed Gas); any applicable fees, the taxes contemplated in ITEM
9.3, and/or payments; electronic files supporting the settlement statement
allocations as described in ARTICLE 3 containing a summary and detail by
Delivery Point of the various allocations for NGLs, Condensate, Residue Gas,
fuel, and any other allocated volumes for both the Plant and for gas (including
Lean Gas) offloaded to Third Party plants and pipeline systems; amount of
Condensate, NGLs, Lean Gas, and Residue Gas produced and redelivered incident to
this Contract; and the total amount due Processor for such production Month.
Shipper shall pay Processor the amount on said statement on or before the last
Day of the Month following the applicable production Month. If a Party fails to
pay any undisputed amount due hereunder on or before such payment become
delinquent, then interest shall accrue at a per annum rate of interest equal to
the lower of: (i) the maximum lawful rate or (ii) the then effective London
Inter/Bank Offering Rate (LIBOR) rate plus six (6) percent.

 

7.2                               As between Shipper and Processor, Shipper
shall make proper settlement and accounting to the applicable Contracted Party
or all the owners of interest in the proceeds from the sale of Committed Gas,
including royalty, overriding royalty and production payment interest owners, to
which Shipper is contractually or otherwise legally obligated to make.

 

7.3                               In the event an error is discovered by either
Processor or Shipper in any statement, invoice, or payment, such error shall be
adjusted within thirty (30) days of the determination thereof; provided that a
written claim therefore shall have been received and made within twenty-four
(24) months from the date of such statement or payment in error.

 

7.4                               Processor and Shipper shall each have the
right to examine at all reasonable times and locations the books, records,
ledgers, and charts of the other to the extent necessary to verify or audit the
accuracy of any payment, statement, invoice, bill, chart, or computation made
under or pursuant to this Contract but only for such purposes.

 

7.5                               Processor and Shipper shall preserve for a
period of at least two (2) years all test data, meter records, charts and other
similar records generated or made under this Contract.

 

13

--------------------------------------------------------------------------------


 

ITEM EIGHT

FORCE MAJEURE

 

8.1                               In the event either Party is unable wholly or
in part by “Force Majeure” as defined in ITEM 8.2, to carry out its obligations
under this Contract, other than payment of sums of money, it is agreed that on
such Party giving notice and full particulars of such Force Majeure by telephone
(as soon as reasonably possible) and confirmed in writing to the other Party
after the occurrence of the cause relied on, then the obligations of the Party
giving such notice, so far as they are affected by such Force Majeure, from its
inception, shall be suspended during the continuance of any inability so caused,
but for no longer period.  Said cause shall be, as far as reasonably possible,
remedied with all reasonable dispatch. Upon the closure, completion, or
extinguishment of a Force Majeure event declared hereunder, the Party claiming
Force Majeure shall immediately provide the other Party with written notice of
said closure, completion, or extinguishment.

 

8.2                               The term “Force Majeure” as used herein shall
mean acts of God, strikes, lockouts, or other material industrial disturbances,
acts of the public enemy, wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, storms, floods, washouts, arrests and
restraints of the government, either federal, state or tribal, inability of any
Party to obtain necessary materials, supplies, or permits due to existing or
future Laws, interruption or curtailment of firm transportation or firm storage
by Third Parties, interruptions by government or court orders, present and
future orders of any regulatory body having proper jurisdiction, civil
disturbances, explosions, sabotage, breakage or accident to machinery or lines
of pipe, the necessity for making repairs or alterations or the performance of
tests to machinery or lines of pipe, freezing of lines of pipe, partial or
entire failure of Wells, irrespective of whether such Wells or machinery or
lines of pipe are operated by either of the Parties, and any other causes
whether of the kind herein enumerated or otherwise not within the control of the
Party claiming suspension and which by the exercise of due diligence such Party
could not have prevented or is unable to overcome.  The term Force Majeure shall
also include the inability to acquire, or the delays in acquiring, necessary
permits, right-of-way, easements or licenses required to enable a Party to
fulfill its obligation hereunder if such Party exercised its commercially
reasonable and diligent efforts to acquire same.

 

8.3                               The settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and the
above-requirement of the use of diligence in restoring normal operating
conditions shall not require the settlement of strikes or lockouts by acceding
to the terms of the opposing Party when such course is inadvisable in the
discretion of the Party having the difficulty.

 

ITEM NINE

TAXES

 

9.1                               Shipper shall pay, or cause to be paid, all
taxes and assessments levied and imposed under applicable Law upon the Committed
Gas except as otherwise specifically provided in this ITEM NINE.  Subject to
ITEM 9.3 below, neither Party shall be responsible nor

 

14

--------------------------------------------------------------------------------


 

liable for any taxes or other statutory charges levied or assessed against any
of the facilities of the other Party used for the purpose of carrying out the
provisions of this Contract.

 

9.2                               Shipper shall make, or cause to be made, all
reports required by applicable Law with respect to gross production or severance
taxes applicable to the Committed Gas, unless Processor has such obligation
under applicable Law.

 

9.3                               (a)         Notwithstanding anything contained
in this Contract, if any regulatory body having proper jurisdiction over the
Processor’s Pipeline System or the Plant imposes any new Laws (“Regulatory
Change(s)”) which requires Processor to pay any fee, tax, assessment, charge, or
other cost on the carbon, greenhouse gases, or Btu content of the Committed Gas
or Residue Gas or NGLs associated therewith (collectively, “Carbon Fee”) and
such Regulatory Changes do not require any modification or alteration to either
the Plant or Processor’s Pipeline System, then Processor shall have the right to
recover from Shipper the actual Carbon Fee attributable to the Committed Gas and
Residue Gas and NGLs associated therewith resulting from such Regulatory
Changes. Processor may invoice Shipper monthly for the Carbon Fee that Processor
reasonably believes that it will incur associated with the Regulatory Changes.
If Processor invoices Shipper for such costs, Shipper shall pay Processor the
amount invoiced within thirty (30) days from receipt thereof.  Processor shall
adjust the estimated costs of the Carbon Fee to the actual costs of the Carbon
Fee when such actual costs are available and shall adjust its invoicing (or
netted amounts as the case may be) to Shipper to reflect the actual costs of the
Carbon Fee incurred by Processor.  The difference between the estimated costs
invoiced by Processor and the actual costs associated with the Regulatory
Changes will bear interest at the rate described in ITEM 11.6(j) herein and will
accrue interest from the dates billed or withheld and such difference and
accrued interest will be payable to the party to whom it is owed within ten
(10) business days following receipt of an invoice for such amounts from such
Party.

 

(b)         In the event Processor is required by applicable Law to pay any
Carbon Fee as a result of any Regulatory Changes and if any of those Regulatory
Changes require a modification, change, or alteration of the Plant or
Processor’s Pipeline System in order to comply therewith, then Processor and
Shipper shall amend this Contract to permit Processor to recover the actual
costs incurred by Processor to comply with those Regulatory Changes insofar as
attributable to the Committed Gas (and Residue Gas and NGLs associated
therewith).  The Parties shall negotiate in good faith to agree upon such
amendment to this Contract that will permit recovery by Processor for all such
costs.  In the event the Parties cannot agree upon such an amendment
incorporating the foregoing within sixty (60) days from the date Processor
becomes obligated to make payment, then all disputed issues associated with the
proposed amendment shall be subject to resolution in accordance with the
provisions of ITEM 11 herein.  Upon reaching a resolution, whether by mutual
agreement or ITEM 11, such resolution will retroactively apply to the Contract
as of the date those Regulatory

 

15

--------------------------------------------------------------------------------


 

Changes became effective without the necessity of a formal written amendment to
this Contract.

 

ITEM TEN

MISCELLANEOUS

 

10.1                        LIMITATION OF LIABILITY:  EXCEPT FOR THOSE MATTERS
DESCRIBED IN ITEM 2 HEREIN, NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS CONTRACT OR THE BREACH THEREOF UNDER
ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR
REVENUE, OR BUSINESS INTERRUPTIONS.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
RELEASES EACH OTHER AND WAIVES ANY RIGHT OF RECOVERY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY REGARDLESS
OF WHETHER ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S NEGLIGENCE (AND
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT, CONCURRENT, ACTIVE, OR
PASSIVE), FAULT, OR LIABILITY WITHOUT FAULT.

 

10.2                        RIGHT OF WAY:  Processor shall be solely responsible
for all costs and expense regarding the acquisition of land rights, easements,
rights-of-way necessary to perform its obligations hereunder. If Processor has
used commercially reasonable efforts (which shall not be deemed to include
exercising powers of eminent domain) to acquire but failed to secure said land
rights and Shipper is able to do so, then to the extent it may contractually or
lawfully do so under any of the Contractually Dedicated Area Interest without
impairing its own similar rights, Shipper will grant to Processor the right of
ingress and egress, and the right to lay and maintain pipeline and communication
lines and to install any other necessary equipment on and across the lands
covered by each Contractually Dedicated Area Interest subject to this Contract
when such pipeline, communication line, and other equipment is necessary in the
performance of this Contract. Processor shall notify Shipper (who will promptly
notify the applicable Contracted Party) before laying or installing any
pipeline, line or equipment to enable the Parties to determine the extent of
Processor’s rights, if any, to perform such activity or operation.  Processor
shall comply with all applicable terms and provisions of the instruments
creating or granting the Contractually Dedicated Area Interest, and applicable
Law insofar as pertaining to the rights granted to and exercised by Processor in
this ITEM 10.2.  All lines and other equipment placed by Processor on said lands
shall remain the personal property or fixtures, as classified by applicable Law,
of Processor, and, subject to the terms of this Contract, the instruments
creating or granting the Contractually Dedicated Area Interest and applicable
Law, may be removed by Processor at any time with at least five (5) days prior
written notice to Shipper (who will promptly notify the applicable Contracted
Party).

 

10.3                        TITLE, POSSESSION, AND INDEMNITY:  As between the
Parties, Shipper shall be in control and in possession of the Committed Gas
delivered hereunder and responsible

 

16

--------------------------------------------------------------------------------


 

for any damages or injuries caused thereby until the same shall have been
delivered to Processor at the Delivery Points and received from Processor at the
Redelivery Points, except injuries and damages which shall be occasioned by the
negligence or willful misconduct of Processor.  After receipt of the Committed
Gas at the Delivery Points and until redelivery of same to Shipper at the
Redelivery Points, Processor shall be deemed to be in exclusive control and
possession thereof and responsible for any damages or injuries caused thereby,
except injuries and damages (i) which shall be occasioned by the negligence or
willful misconduct of Shipper or (ii) as described in ITEM 2.3. Title to the
Committed Gas and its associated Residue Gas, Condensate and NGLs shall remain
with Shipper. In the event of any dispute, question, or litigation at any time
regarding Shipper’s right to Gather, Process, or market any of the Committed Gas
hereunder, Processor shall be entitled to suspend its performance hereunder
until such dispute, defect, or question is corrected or removed to Processor’s
reasonable satisfaction or Shipper furnishes Processor with a corporate
undertaking designed to hold Processor harmless.

 

10.4                        WAIVER OF BREACH:  The waiver by either Party of any
of its rights or any breach of the provisions of this Contract shall not
constitute a continuing waiver of those rights or other breaches of the same or
other provisions of this Contract.

 

10.5                        REGULATORY BODIES:  This Contract and all operations
hereunder are subject to all applicable Laws; provided, however, nothing
contained herein shall be construed as a waiver of any right of any Party to
question or contest any such Law.

 

10.6                        INTRASTATE:  Shipper represents and warrants that
the Committed Gas hereunder is deregulated pursuant to the Natural Gas Wellhead
Decontrol Act of 1989.  Each Party represents and warrants to the other that the
Committed Gas delivered hereunder will not have been and will not be sold or
resold, transported, commingled, used or consumed in interstate commerce in such
a manner that would subject the Committed Gas, this Contract, either Party,
their designees, or the facilities of either Party or their designees to the
jurisdiction or regulation under the Natural Gas Act of 1938, as amended.  If
either Party breaches or threatens to breach this representation and warranty,
the other Party shall have the right to terminate this Contract immediately in
addition to any other rights and remedies it may have under the provisions
hereof or at law or in equity.

 

10.7                        CHOICE OF LAW AND INTERPRETATION:  This Contract
shall be governed by and interpreted in accordance with the Laws of the State of
Texas without regard to the conflicts of law. The captions or headings preceding
the various parts of this Contract are inserted and included solely for
conveniences and shall never be considered or given any effect in construing
this Contract or any part of this Contract, or in connection with the intent,
duties, obligation, or liabilities of the Parties. This Contract was prepared by
the Parties and not by any Party to the exclusion of one or the other.

 

10.8                        ASSIGNMENT:  This Contract and the rights and
obligations under it may be assigned and delegated by a Party only with the
prior written consent of the other Party where such consent shall not be
unreasonably withheld. All covenants, stipulations, terms,

 

17

--------------------------------------------------------------------------------


 

conditions, and provisions of this Contract shall extend to, inure to the
benefit of and be binding upon the respective successors, assigns, and
representatives in bankruptcy of the Parties. Any complete or partial assignment
of by Shipper of any of its Contractually Dedicated Area Interests shall contain
a provision obligating Shipper’s assignee to recognize and perform its
respective obligations under this Contract.  No conveyance or transfer of any
Contractually Dedicated Area Interests by Shipper or the transfer by any owners
of any royalty, overriding royalty or production payments shall be binding upon
Processor until Processor has been furnished notice thereof, including such
conveyance or transfer, and letter in lieu or transfer order signed by the
grantor or assignor, or an acceptable division order signed by the grantor or
assignor, all to the reasonable satisfaction of Processor.

 

10.9                        FINALITY OF PAYMENT: Notwithstanding any other
provision of this Contract, any statement and payment thereunder shall be deemed
final as to both Processor and Shipper unless the information contained on the
statement is questioned in writing within two (2) years after payment thereof
has been received.

 

10.10                 ENTIRE AGREEMENT:  This Contract constitutes the entire
agreement between the Parties, and there is no other agreement between the
Parties, either oral or written, concerning the Dedicated Area. This Contract
supersedes and replaces, in entirety, any and all prior agreements, if any,
between the Parties or their predecessors in interest for the transportation,
Gathering, compression, handling and/or Processing of the Committed Gas from or
attributable to the Contractually Dedicated Area Interests.

 

10.11                 COUNTERPART EXECUTION:  This Contract may be signed in
counterparts and shall be fully effective regardless of whether both the Parties
signed the same counterpart, provided that each Party signs at least one (1) or
more such counterparts.

 

10.12                 AMENDMENT:  Any amendment to this Contract shall not be
valid unless it is agreed to in writing and signed by a duly authorized officer
or agent of each Party.

 

10.13                 CONFIDENTIALITY: Each Party agrees that it will maintain
the terms and provisions of this Contract (“Confidential Information”) in
strictest confidence and that it will not cause or permit disclosure of those
terms to any Third Party without the express written consent of the other
Party.  Disclosures otherwise prohibited by this ITEM 10.13 may be made by
either Party to the extent: (1) necessary for a Party to enforce its rights
hereunder against the other Party, (2) a Party is contractually or legally bound
to disclose Confidential Information hereunder to a Third Party, (3) a Party is
required to disclose all or part hereof by applicable Law, including by a court,
agency, or other governmental body exercising jurisdiction over the subject
matter hereof, by order, by regulation or by other compulsory process
(including, but not limited to, deposition, subpoena, interrogatory, or request
for production of documents), (4) necessary to effectuate the transportation of
the Committed Gas, Residue Gas or NGLs, (5) any prospective purchaser of either
Party and/or the assets and facilities utilized by either Party in performing
their respective obligations hereunder, or (6) its affiliates and the directors,
officers, employees, partners, members, managers, owners, attorneys, agents,
lenders,

 

18

--------------------------------------------------------------------------------


 

advisors, consultants and contractors of such Party and its affiliates who have
a “need to know” (“Representative”). Notwithstanding the foregoing, a Party
disclosing Confidential Information hereunder to Third Parties or
Representatives pursuant to any one of the aforementioned exceptions shall
instruct such Third Parties and Representatives of its confidential nature and
of the obligation to keep the Confidential Information secret and confidential. 
Such Party disclosing Confidential Information to Third Parties or
Representatives shall be liable to the other Party for any breach by such Third
Parties and Representatives of these confidentiality obligations.

 

10.14                 INDEMNITY: EXCEPT FOR THOSE MATTERS DESCRIBED IN ITEM 2.3,
PROCESSOR SHALL INDEMNIFY, PROTECT, DEFEND, AND HOLD SHIPPER HARMLESS FROM AND
AGAINST ALL LOSSES INCURRED BY SHIPPER RELATED TO, OR ARISING OUT OF (I) THE
OPERATIONS OF PROCESSOR, (II) THE HANDLING, DELIVERY, OR RE-DELIVERY OF THE
COMMITTED GAS AND SHIPPER’S RESIDUE GAS AND NGLS WHILE THE SAME IS IN THE
CUSTODY AND/OR CONTROL OF PROCESSOR, AND (III) PROCESSOR’S EXERCISE OF ITS
RIGHTS OF ACCESS TO AND/OR USE OF SHIPPER’S FACILITIES DURING THE TERM HEREOF. 
SHIPPER SHALL INDEMNIFY, PROTECT, DEFEND, AND HOLD PROCESSOR HARMLESS FROM AND
AGAINST ALL LOSSES INCURRED BY PROCESSOR RELATED TO, OR ARISING OUT OF (I) THE
OPERATIONS OF SHIPPER, (II) THE HANDLING, DELIVERY, OR RE-DELIVERY OF THE
COMMITTED GAS AND SHIPPER’S RESIDUE GAS AND NGLS WHILE THE SAME IS IN CUSTODY
AND/OR CONTROL OF SHIPPER, (III) SHIPPER’S FAILURE TO MEET THE GAS QUALITY
SPECIFICATIONS IN ITEM 2, AND (IV) SHIPPER’S EXERCISE OF ITS RIGHTS OF ACCESS TO
AND/OR USE OF PROCESSOR’S FACILITIES DURING THE TERM HEREOF. NOTWITHSTANDING THE
FOREGOING, NEITHER PARTY SHALL BE OBLIGATED TO INDEMNIFY, PROTECT, DEFEND, OR
HOLD THE OTHER PARTY HARMLESS FROM AND AGAINST LOSSES TO THE EXTENT SUCH LOSSES
RESULT FROM THE NEGLIGENCE, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT OF ANY
INDEMNIFIED PARTY.

 

10.15                 PAYMENTS: As between Shipper and Processor, Shipper shall
have the sole and exclusive obligation and liability for the payment of all
persons due any proceeds derived from the Committed Gas, Residue Gas,
Condensate, and NGLs (including all constituents and products thereof) delivered
under this Contract. In no event shall Processor have any obligation to those
persons due any of those proceeds of production attributable to any such gas
(including all constituents and products thereof) delivered under this Contract.
Shipper shall indemnify, defend, and save Processor harmless from all Losses
arising from and out of claims of any or all Third Parties with respect to those
payments described in this ITEM 10.15.

 

ITEM ELEVEN

DISPUTE RESOLUTION PROCEDURES

 

11.1                        Negotiation — In the event that any dispute arises
related to this Contract including any alleged non-performance or breach of any
provision of this Contract by a Party, or any disagreement concerning the
meaning of any provision of this Contract or any disagreement concerning any
action taken or failed to be taken under this Contract (a “Dispute”), the
Parties shall first seek to resolve any Disputes by negotiation between managers
of each who have authority to settle the controversy.

 

19

--------------------------------------------------------------------------------


 

11.2                        Notification.  When a Party believes there is a
Dispute relating to the Contract, the Party will give the other Party notice of
the Dispute providing sufficient detail for the recipient to understand the
provider’s position and the legal and contractual basis for it.

 

11.3                       Meeting Among Managers.  The managers shall meet at a
mutually acceptable time and place within thirty (30) days after the receipt of
the notice to exchange relevant information and to attempt to resolve the
Dispute.  The managers may involve a third-party mediator, if they so choose. 
If a manager intends to be accompanied at a meeting by legal counsel, the other
Party’s manager shall be given at least three (3) business days’ notice of such
intention and may also be accompanied by legal counsel.

 

11.4                        Confidentiality.  All negotiations concerning the
Dispute shall be confidential and shall be treated as compromise and settlement
negotiations under the United States Federal Rules of Evidence.

 

11.5                        Tolling.  A Party’s receipt of any notice of the
Dispute shall immediately toll the running of all statutes of limitation
relating to the matters in Dispute, which statutes shall remain suspended for
forty-five (45) days from and after the recipient’s receipt of that notice.

 

11.6                        Arbitration.  If a Dispute has not been resolved
within the period described in ITEM 11.5, then either Party may provide the
other Party with notice to initiate arbitration proceedings, which proceedings
shall be conducted as provided in this ITEM 11.6.

 

(a)                                 Scope/Final and Binding — Any Dispute
(including any controversy or claim) of any and every kind or type, whether
based on contract, tort, statute, regulations, or otherwise, arising out of,
connected with, or relating in any way to this Contract, the relationship of the
Parties, the obligations of the Parties or the operations carried out under this
Contract, including any Dispute as to the existence, validity, construction,
interpretation, negotiations, performance, non-performance, breach, termination,
or enforceability of this Contract including the applicability and
enforceability of this ITEM 11, shall be settled through final and binding
arbitration, it being the intention of the Parties that this is a broad form
arbitration agreement designed to encompass all possible Disputes between the
Parties relating to the Contract.  Initiation of arbitration shall toll the
running of all statutes of limitation relating to the matters in Dispute.

 

(b)                                 Institutional Arbitration — The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) as in effect on the date of
commencement of the arbitration proceeding, except as modified herein.

 

(c)                                  Number of Arbitrators — If the amount in
Dispute involves less than $2 million, exclusive of interest and costs, then the
arbitration shall be conducted and finally settled by a sole arbitrator.  If the
amount in Dispute, exclusive of interest and costs, is $2 million or more, if
the amount in Dispute is unknown, or if relief other

 

20

--------------------------------------------------------------------------------


 

than damages is sought, then the arbitration shall be conducted and finally
settled by the majority vote of three (3) arbitrators.

 

(d)                                 Method of Selecting Arbitrators — If the
arbitration is to be conducted by a sole arbitrator, then the arbitrator will be
jointly selected by the Parties.  If the Parties fail to agree on the arbitrator
within thirty (30) days after the initiation of the arbitration, then the AAA
shall appoint the arbitrator.  If the arbitration is to be conducted by three
(3) arbitrators, each Party shall within fifteen (15) days after initiation of
the arbitration select one (1) arbitrator, and these two (2) arbitrators shall
select a third (3rd) presiding arbitrator.  If the two (2) Party-appointed
arbitrators fail to agree on the third (3rd) arbitrator within fifteen (15) days
after the appointment of the later of the two, then the third (3rd) arbitrator
shall be appointed by the AAA.

 

(e)                                  Place of Arbitration — Unless otherwise
agreed by the Parties, the situs of the arbitration under this Contract shall be
Oklahoma City, Oklahoma.

 

(f)                                   Qualifications and Conduct of the
Arbitrators — All arbitrators, no matter how selected, shall be and remain at
all times wholly independent, unbiased and impartial and shall provide the
Parties with a statement that they shall decide the case impartially.

 

(g)                                  Interim Measures — The arbitrators, or in
an emergency the presiding arbitrator acting alone in the event one or more of
the other arbitrators are unable to be involved in a timely fashion, may grant
interim measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures the Parties agree may be immediately
enforced by the arbitrators or by a court of competent jurisdiction. 
Notwithstanding the requirement for negotiation, prior to the constitution of
the arbitration tribunal and thereafter as necessary to enforce the arbitrators’
rulings or in the absence of the jurisdiction of the arbitrators to rule on
interim measures in a given jurisdiction, any Party may apply to a court of
competent jurisdiction for interim measure, and the Parties agree that seeking
and obtaining such measures shall not waive the right to arbitration.
Furthermore, notwithstanding the above provisions regarding negotiation, if
either Party deems that time is of the essence in resolving the dispute, it may
initiate arbitration and seek interim measures, as provided herein, and then
comply with the requirements for negotiations as long as they are fully
completed before the commencement of the final hearing on the merits in the
arbitration proceeding.

 

(h)                                 Waiver of Appeals — To the extent permitted
by applicable Law, any right to appeal from or to cause a review of any arbitral
award by any court is hereby waived by the Parties.

 

(i)                                     Costs and Attorneys’ Fees — The arbitral
tribunal is authorized to award costs and attorneys’ fees or allocate them
between the Parties, and the costs of the

 

21

--------------------------------------------------------------------------------


 

arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

 

(j)                                    Interest — Any award may include interest
from the date of any breach or violation of this Contract, as determined by the
arbitral award, and from the date of the award until paid in full.  Interest
shall be awarded at the rate stated in ITEM 7.1.

 

(k)                                 Punitive Damages — Penal, punitive, treble,
multiple, consequential, incidental or similar damages may not be recovered or
awarded in connection with any Dispute.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

TO GAS GATHERING AND PROCESSING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

ENLINK MIDSTREAM SERVICES, LLC, “PROCESSOR”

DATED MARCH 7, 2014

EFFECTIVE:   MARCH 1, 2014

 

PLAT OF DEDICATED AREA

 

[g76501kk09i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TO GAS GATHERING AND PROCESSING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

ENLINK MIDSTREAM SERVICES, LLC, “PROCESSOR”

DATED MARCH 7, 2014

EFFECTIVE:   MARCH 1, 2014

 

REDELIVERY POINTS — COMMITTED GAS*

 

RPT ID

 

FLOW_LINE

 

STATION

 

OPERATOR

 

STATION NAME

 

CTY 
NAME

BGS-Rich

 

BGS Plt to Header

 

735-1045-2

 

H.P. SOUTH RES #1 U-SON

 

DGSLP - BGS

 

WISE

BGS-Rich

 

BGS Plt to Header

 

735-1055-2

 

H.P. SOUTH RES #3 U-SON

 

DGSLP - BGS

 

WISE

BGS-Rich

 

BGS Plt to Header

 

735-1065-2

 

H.P. SOUTH RES #2 U-SON

 

DGSLP - BGS

 

WISE

BGS-Rich

 

BGS Plt to Header

 

735-1095-2

 

H.P. SOUTH RES #4 U-SON

 

DGSLP - BGS

 

WISE

 

 

 

 

 

 

 

 

 

 

 

BGS-Rich

 

Veale

 

1353321

 

ENBRIDGE

 

DGS TO ENB @ BONEYARD

 

WISE

BGS-Rich

 

Plant

 

65027

 

TARGA

 

BPT PLT TO TARGA FUEL SAL

 

WISE

BGS-Rich

 

Fuel Line-E’prise

 

65055

 

FOUNTAIN QUAIL WATER MGMT

 

FUEL SALE - (E’PRISE/VEALE LN)

 

WISE

BGS-Rich

 

Veale

 

72-10-132

 

CROSS TEX ENERGY SERV.LTD

 

VEALE SYS DELIVERY

 

PARKER

BGS-Rich

 

Plant

 

735-6501-2

 

BRAZOS ELEC POWER CO-OP

 

DGSLP PLT TO BEPC-USON

 

WISE

BGS-Rich

 

Plant

 

901850-1

 

NATURAL GAS PPL CO OF AM

 

BPT PLT RESIDUE #1 TO KN

 

WISE

BGS-Rich

 

Plant

 

901850-2

 

NATURAL GAS PPL CO OF AM

 

BPT PLT RESIDUE #2 TO KN

 

WISE

BGS-Rich

 

Allison/GR

 

952287

 

TARGA

 

TARGA TRANS REDEL

 

WISE

BGS-Rich

 

B-119

 

953035

 

TARGA

 

TARGA DEL-BRANCH SYSTEM

 

WISE

BGS-Rich

 

A-Lateral

 

956179

 

TARGA

 

TARGA DEL @ HODGES SITE

 

WISE

 

 

 

 

 

 

 

 

 

 

 

BGS-Lean

 

BGS-Lean

 

60-4000-00

 

ATMOS ENERGY

 

LEAN SYS TO ATMOS@ JUSTIN

 

DENTON

BGS-Lean

 

BGS-Lean

 

70-0012-24

 

CROSS TEX ENERGY SERV.LTD

 

DGS TO C’TEX @ JUSTIN

 

DENTON

BGS-Lean

 

BGS-Lean

 

74-40-070

 

CROSS TEX ENERGY SERV.LTD

 

BLS TO CROSSTEX-JARVIS 8”

 

DENTON

 

1

--------------------------------------------------------------------------------


 

BGS-Lean

 

 

 

6671

 

DGSLP-LEAN SYS

 

E RHOME TO BGS 24” U-SON

 

WISE

BGS-Lean

 

 

 

6675

 

DGSLP-LEAN SYS

 

ROSS CPR TO P’VILLE-USON

 

WISE

BGS-Lean

 

 

 

TBD

 

DGSLP-LEAN SYS

 

COWTOWN PIPELINE PARTNERS LP

 

TARRANT

 

 

 

 

 

 

 

 

 

 

 

BGS-PONDER-LEAN

 

Ponder Sys

 

633-006-01

 

ENTERPRISE

 

PONDER/BILTMORE HP- E’PRISE

 

DENTON

BGS-PONDER-LEAN

 

Ponder Sys

 

75-10-215

 

CROSS TEX ENERGY SERV.LTD

 

PONDER/BILTMORE LP - C’TEX

 

DENTON

BGS-PONDER-LEAN

 

Ponder Sys

 

75-10-222

 

CROSS TEX ENERGY SERV.LTD

 

PONDER/BILTMORE HP - C’TEX

 

DENTON

 

 

 

 

 

 

 

 

 

 

 

3RD Pty Pipelines w/DGS Lines

 

 

 

2401628

 

BARNETT GATHERING, LP

 

DGS TO BARN GATH @ HALL

 

TARRANT

3RD Pty Pipelines w/DGS Lines

 

 

 

72-10-225

 

CROSS TEX ENERGY SERV.LTD

 

DGS TO CTEX-DANIELS WELLS

 

PARKER

 

--------------------------------------------------------------------------------

*As well as any other Redelivery Points for Residue Gas not listed above that
may exist as of the Effective Date.

-And other mutually agreeable Redelivery Points, including Gas lift Redelivery
Points, as may be established from time to time.

 

REDELIVERY POINTS — NGLS AND CONDENSATE*

 

NGLs  at Bridgeport Plant

-Oneok — Arbuckle Pipeline

-Oneok - Sterling III Pipeline

-Chevron — West Texas Pipeline

-Rail sales

-Truck sales

 

Condensate at Bridgeport Plant

- Enterprise Pipeline

- Load Trucks

 

Pentanes+ at Bridgeport Plant

- Enterprise Pipeline

 

--------------------------------------------------------------------------------

*As well as any other Redelivery Points for NGLs and Condensate not listed above
that may exist as of the Effective Date.

-And other mutually agreeable Redelivery Points that may be established from
time to time.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

TO GAS GATHERING AND PROCESSING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

ENLINK MIDSTREAM SERVICES, LLC, “PROCESSOR”

DATED MARCH 7, 2014

EFFECTIVE:   MARCH 1, 2014

 

SHORT FORM MEMORANDUM

 

MEMORANDUM OF GAS GATHERING AND PROCESSING CONTRACT

 

THIS MEMORANDUM OF GAS GATHERING AND PROCESSING CONTRACT (this “Memorandum”) is
entered into this 7th day of March, 2014 but effective as of the 1st Day of
March, 2014 (“Effective Date”) by and between DEVON GAS SERVICES, L.P.
(“Shipper”), with an address of 333 West Sheridan Avenue, Oklahoma City,
Oklahoma 73102-5015, and ENLINK MIDSTREAM SERVICES, LLC, with an address of 2501
Cedar Springs Road, Suite 100, Dallas, TX 75201 (“Processor”).  Shipper and
Processor are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, Shipper and Processor entered into that certain Gas Gathering and
Processing Contract dated March 7, 2014 (the “Contract”) but made effective as
of the Effective Date, pursuant to which Processor will provide certain gas
Gathering and Processing services as therein set forth;

 

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Contract; and

 

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of various counties located in the State of Texas, to give
notice of the existence of the Contract and certain provisions contained
therein.

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.             Notice.  Notice is hereby given of the existence of the Contract
and all of its terms, covenants and conditions to the same extent as if the
Contract was fully set forth herein.  Certain provisions of the Contract are
summarized in Sections 2 through 5 below.

 

2.             Term.  The Contract shall be effective from the Effective Date
and shall continue and remain in full force and effect for a primary term of ten
(10) years (the “Initial Term”) and year-to-year thereafter or as otherwise
provided for in the Contract until terminated by either Processor or Shipper
(i) upon the giving of notice to the other Party of its intention to terminate
the Contract

 

1

--------------------------------------------------------------------------------


 

at least 180 Days prior to the end of the Initial Term or any subsequent
extension term or (ii) as otherwise provided for in the Contract.

 

3.             Dedication.  Subject to the exceptions, exclusions, and
reservations set forth in the Contract and the other terms and conditions of the
Contract, Shipper has exclusively dedicated and committed for Gathering and
Processing, and has agreed to deliver, or cause to be delivered, to Processor
all of the Committed Gas attributable to its Contractually Dedicated Area
Interests located within the area described in Schedule 1 attached hereto and
incorporated herein (the “Dedicated Area”).

 

4.             Covenant Running with the Contractually Dedicated Area
Interests.  So long as the Contract is in effect, the dedication in the Contract
shall be a covenant running with the Contractually Dedicated Area Interests and,
subject to the exceptions and reservations set forth in the Contract, any
complete or partial assignment of by Shipper of its Contractually Dedicated Area
Interests shall contain a provision obligating Shipper’s assignee to recognize
and perform its respective obligations under the Contract.

 

5.             No Amendment to Contract.  This Memorandum is executed and
recorded solely for the purpose of giving notice and shall not amend nor modify
the Contract in any way.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the day first above written.

 

 

 

ENLINK MIDSTREAM SERVICES, LLC

 

 

 

 

 

By:

 

 

 

Darryl G. Smette

 

 

Executive Vice President

 

 

 

 

 

DEVON GAS SERVICES, L.P.

 

 

 

 

 

By:

 

 

 

Susan E. Alberti

 

 

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

STATE OF OKLAHOMA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on 7th day of March, 2014 by Darryl
G. Smette, Executive Vice President of ENLINK MIDSTREAM SERVICES, LLC, a Texas
limited liability company, on behalf of such entity.

 

 

 

Notary Public in and for Oklahoma

 

 

 

 

 

Printed or Typed Name of Notary

 

STATE OF OKLAHOMA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on the 7th day of March, 2014, by
Susan E. Alberti, Senior Vice President of DEVON GAS SERVICES, L.P., a Texas
limited partnership, on behalf of said entity.

 

 

 

Notary Public in and for Oklahoma

 

 

 

 

 

Printed or Typed Name of Notary

 

4

--------------------------------------------------------------------------------


 

Schedule 1 to
Memorandum of Gas Gathering And Processing Contract

 

DEDICATED AREA

 

[g76501kk11i001.jpg]

 

With respect to Tarrant County, Texas, the Dedicated Area shall only apply to
those Contractually Dedicated Area Interests that are located entirely west of
Interstate 35W in such county.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TO GAS GATHERING AND PROCESSING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

ENLINK MIDSTREAM SERVICES, LLC, “PROCESSOR”

DATED MARCH 7, 2014

EFFECTIVE:  MARCH 1, 2014

 

Pursuant to ARTICLE 3.6 of the Contract, at any time and from time to time
during the term hereof, Shipper may request Processor to deliver to Shipper a
quantity of gas which Shipper will utilize for its gas lift system and/or other
equipment or systems (“System”) to facilitate production from such Wells. Such
service shall be offered by Processor to Shipper in accordance with the terms
and conditions as set forth below:

 

I.

 

From time to time during the term hereof, the services contemplated herein and
provided by Processor to Shipper shall only be eligible for those existing
and/or future Wells owned or controlled by Shipper which are located within the
Dedicated Area.

 

II.

 

Processor shall design and install regulating and measurement equipment
(hereinafter referred to as the “Facilities” and as further described in this
Article II) required in establishing a point at which gas can be delivered from
Processor’s Pipeline System to Shipper for use in the operation of a System at
each Well (“Lease Delivery Point”). Each Lease Delivery Point shall be located
at the Delivery Point for each Well on Processor’s Pipeline System. Such
Facilities shall consist of appropriately sized metering facilities (meter run,
EFM and communications equipment) and auxiliary facilities. Shipper shall
reimburse Processor a one-time charge of $*** for each of the new Facilities, to
be paid by Shipper to Processor within thirty (30) days of receipt of invoice.
Processor will own, operate and maintain, or cause to be operated and
maintained, the Facilities and Shipper shall pay to Processor a monthly fee $***
for each Lease Delivery Point provided by Processor under this Agreement.

 

Notwithstanding the foregoing, Shipper hereby authorizes Processor to establish
a temporary point at which gas can be delivered from Processor’s Pipeline System
to Shipper for use on a short-term basis in operation of a System at each Well. 
Processor may design and install portable regulating and measurement equipment
(hereinafter referred to as the “Portable Facilities”) at said temporary point. 
Prior to the installation of Portable Facilities, Shipper shall notify a
representative of Processor at least three (3) days prior to such installation. 
Notice shall be made in any manner provided in the Contract as well as through
telephonic or email communication.  Each temporary Lease Delivery Point shall be
located at the Delivery Point for each Well on Processor’s Pipeline System. 
Such Portable Facilities shall consist of a complete portable meter system
(meter tube, EFM, battery, and solar panel).  Processor will own, operate and
maintain, or cause to be operated and maintained, the Portable Facilities. 
Processor will provide the EFM data and final measurement data to

 

1

--------------------------------------------------------------------------------


 

Shipper.  Shipper agrees to reimburse Processor for the actual cost, within
thirty (30) days of receipt of invoice, incurred by Processor for the Portable
Facilities authorized herein.

 

At such time that a Facility or a Portable Facility is disconnected, relocated
and connected to another Lease Delivery Point, Shipper shall reimburse Processor
$*** for meter technician services to start up the facilities plus any actual
system refurbishment costs if required.  Shipper shall provide any other
services required to disconnect, relocate, and re-connect a Facility or Portable
Facility.  Further, Shipper shall be responsible for all meter damage incurred
during the disconnection, relocation and reconnection process.

 

III.

 

With respect to gas delivered by Processor to Shipper at the Lease Delivery
Point(s), Shipper agrees neither to resell nor to use the gas purchased incident
to this Agreement for any purpose other than those specified herein, nor to
assign this Agreement without the prior written consent of Processor, where such
consent shall not be unreasonably withheld.

 

IV.

 

It is understood that the gas supplied hereunder comes direct from wells in the
area and that the supply will be variable and may, at any time without notice,
temporarily or permanently cease. The gas may be untreated and unprocessed and
may contain various impurities, including but not limited to, water. Shipper
agrees to indemnify, hold harmless and defend Processor against any and all
claims, demands, suits, actions, and causes of actions asserting liability
arising downstream the Lease Delivery Point (s) for damage or injury to person
or persons or property resulting from the handling or use of such gas but only
to the extent such claims, demands, suits, actions, or causes of actions were
caused by the gross negligence or willful misconduct of Shipper.

 

V.

 

Processor shall have the right to shut off gas delivery to Shipper at any time
with notice for any of the following:

 

A. for repairs,

B. for want of supply,

C. for non-payment of bills when due, or

D. for a breach of any provision of this Agreement.

 

2

--------------------------------------------------------------------------------